In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1264 
JAMES M. SWEENEY, et al., 
                                                 Plaintiff‐Appellants, 

                                  v. 

MICHAEL PENCE,  
Governor of the State of Indiana, et al., 
                                                Defendant‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
           Northern District of Indiana, Hammond Division. 
       No. 2:12‐cv‐00081‐PPS‐PRC — Philip P. Simon, Chief Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 12, 2013 — DECIDED SEPTEMBER 2, 2014 
                  ____________________ 

    Before WOOD,  Chief Judge, and MANION and TINDER, Cir‐
cuit Judges. 
    TINDER,  Circuit  Judge.  Plaintiff‐Appellants,  members  and 
officers  of  the  International  Union  of  Operating  Engineers, 
Local 150, AFL‐CIO (“the Union”) appeal the district court’s 
dismissal  of  their  suit,  arguing  that  the  Indiana  Right  to 
Work Act violates their rights under the United States Con‐
stitution  and  is  preempted  by  federal  labor  legislation.  Be‐
2                                                             No. 13‐1264 

cause the legislation is not preempted by the scheme of fed‐
eral labor law and does not violate any constitutional rights, 
we affirm the district court’s dismissal of the suit. 
                                                    I 
    After  a  “rancorous,  partisan”  month‐long  fight  during 
which “hundreds of union members crowded, day after day, 
into the Statehouse halls,”1 the Indiana legislature passed the 
Indiana Right to Work Act on February 1, 2012, and Gover‐
nor Mitch Daniels signed the legislation into law. The law’s 
relevant provisions for this litigation are the following. 
   Section  8,  which  spells  out  the  principal  prohibitions  of 
the Right to Work Act: 
                  A person may not require an individual to: 
                  (1) Become  or  remain  a  member  of  a  labor 
                      organization; 
                  (2) Pay  dues,  fees,  assessments,  or  other 
                      charges of any kind or amount to a labor 
                      organization; or 
                  (3) Pay  to  a  charity  or  third  party  an 
                      amount  that  is  equivalent  to  or  a  pro‐
                      rata  part  of  dues,  fees,  assessments  or 
                      other  charges  required  of  members  of  a 
                      labor organization 

                                                 
1  Monica  Davey,  “Indiana  Governor  Signs  a  Law  Creating  a  ‘Right  to 

Work’  State,”  N.Y.  TIMES  (Feb.  2,  2012)  at  A12,  available  at 
http://www.nytimes.com/2012/02/02/us/indiana‐becomes‐right‐to‐work‐
state.html (last accessed Aug. 20, 2014). 
No. 13‐1264                                                    3 

          as  a  condition  of  employment  or  continua‐
          tion of employment. 
IND. CODE § 22‐6‐6‐8. 
    Section  3,  which  makes  clear  what  substantive  provi‐
sions of the Right to Work Act are to be construed to apply 
to the building and construction industry: 
      Nothing  in  this  chapter  is  intended,  or  should 
      be construed, to change or affect any law con‐
      cerning  collective  bargaining  or  collective  bar‐
      gaining  agreements  in  the  building  and  con‐
      struction industry other than: 
          (1) a  law  that  permits  agreements  that 
              would  require  membership  in  labor  or‐
              ganization; 
          (2) a  law  that  permits  agreements  that 
              would  require  the  payment  of  dues, 
              fees,  assessments,  or  other  charges  of 
              any kind of amount to a labor organiza‐
              tion; or 
          (3) a  law  that  permits  agreements  that 
              would  require  the  payment  to  a  charity 
              or  a  third  party  of  an  amount  that  is 
              equivalent to or a pro rata part of dues, 
              fees,  assessment,  or  other  charges  re‐
              quired  of  members  of  a  labor  organiza‐
              tion; 
      as a condition of employment. 
IND. CODE § 22‐6‐6‐3. 
4                                                                    No. 13‐1264 

   And  Section 13, which makes clear  that Sections 8‐12 of 
the Act apply prospectively: 
      Sections 8 through 12 of this chapter: 
                  (1) apply  to  a  written  or  oral  contract  or 
                      agreement  entered  into,  modified,  re‐
                      newed,  or  extended  after  March  14, 
                      2012; and 
                  (2) do not apply to or abrogate a written or 
                      oral  contract  or  agreement  in  effect  on 
                      March 14, 2012. 
IND. CODE § 22‐6‐6‐13. 
    On  February  22,  2012,  Plaintiff‐Appellants,  officers  and 
members of the International Union of Operating Engineers, 
Local  150,  AFL‐CIO  (“the  Union”),  brought  suit  in  federal 
district  court  against  the  Governor  of  Indiana,  the  Attorney 
General  of  Indiana,  and  the  Commissioner  of  the  Indiana 
Department  of  Labor  in  their  official  capacities,  seeking  de‐
claratory relief. They alleged that the Indiana Right to Work 
Act  violates  the  United  States  Constitution  and  the  Indiana 
Constitution. They further argued that the scheme of federal 
labor  law,  specifically  the  National  Labor  Relations  Act 
(“NLRA”),  29  U.S.C.  §  151  et  seq.,  preempts  §§  8(2)–(3)  and 
3(2)–(3) of the new legislation. On January 17, 2013, the fed‐
eral  district  court  granted  Defendant‐Appellees’  Motion  to 
Dismiss  on  the  preemption  claim  and  the  federal  constitu‐
tional claims. Plaintiff‐Appellants timely appealed.2 

                                                 
2  We  briefly  note  that  there  is  parallel  litigation  pending  in  the  Indiana 

state courts. Two decisions have been issued by state trial courts in rela‐
     Continued on next page 
No. 13‐1264                                                                       5 

                                                    II 
    On  appeal,  Plaintiff‐Appellants  raise  two  varieties  of  is‐
sues: whether the law is preempted by the federal scheme of 
labor  law, and  whether  the  Indiana  law  violates  the  United 
States Constitution. We answer in the negative to both ques‐
tions. 
      1. Federal Preemption 
   Plaintiff‐Appellants’  main  argument  asserts  that  the  In‐
diana  right‐to‐work  law  is  preempted  by  federal  legislation 
on the same topic. 
    The  history  of  the  federal  legislation  in  question  is  im‐
portant here. Congress enacted the Wagner Act in 1935 and 
amended it through the Labor Management Relations Act of 
1947, better known as the Taft‐Hartley Act. The Taft‐Hartley 
Act included several provisions intended to ameliorate per‐
ceived imbalances in the NLRA. In particular, Congress was 
concerned about abuses stemming from the “closed shop,” a 
union‐security  agreement  whereby  an  employer  agreed  to 

                                                 
tion to the statute: in a case in Lake County Superior Court brought by, 
inter  alia,  the  Plaintiff‐Appellants  (Order,  Sweeney  v.  Zoeller,  No.  45D01‐
1305‐PL‐52 (Lake Cnty. Super. Ct. Sep. 9, 2013), Docket No. 23), and in a 
separate case in Lake County Circuit Court brought by members of an‐
other  union  (Order,  United  Steel  Paper  v.  Zoeller,  No.  45C01‐1207‐PL‐
00071  (Lake  Cnty.  Cir.  Ct.  Jul.  17,  2014)).  Both  decisions  have  been  ap‐
pealed  to  the  Indiana  Supreme  Court.  (Docket  Records  of  Zoeller  v. 
Sweeney, No. 45 S 00 – 1309 – PL – 00596 (accessed Aug. 20, 2014); Docket 
Records  of  Zoeller  v. United  Steel  Paper, No. 45  S 00 –  1407 –  PL  – 00492 
(accessed  Aug.  20,  2014)).  The  state  trial  courts’  decisions  are  far  from 
final  in  most  respects,  and,  moreover,  have  no  preclusive  effect  on  our 
consideration of federal questions here. 
6                                                         No. 13‐1264 

hire  only  union  members.  Section  8(3)  of  the  Wagner  Act 
was  accordingly  amended  to  ban  closed  shops.  However, 
the  amended  Section  8(3)  “shield[ed]  from  an  unfair  labor 
practice  charge  less  severe  forms  of union‐security  arrange‐
ments than the closed or union shop.” NLRB. v. Gen. Motors 
Corp., 373 U.S. 734, 739 (1963). For example, it permitted “an 
arrangement  …  requiring  nonunion  members  to  pay  to the 
union  $2  a  month  ‘for  the  support  of  the  bargaining  unit.’” 
Id. 
     Although Congress permitted less restrictive, post‐hiring 
union‐security  agreements  under  federal  law,  it  also  left 
states  free  to  ban  them.  Section  14(b)  of  the  Act  provided 
that Section 8(3) did not protect a union‐security agreement 
if it was “prohibited by State or Territorial law.” By the time 
Section 14(b) was included in the NLRA, “twelve States had 
statutes or constitutional provisions outlawing or restricting 
the  closed  shop  and  related  devices,”  laws  “about  which 
Congress seems to have been well informed during the 1947 
debates … .”  Retail  Clerks  Int’l  Ass’n,  Local  1625  v.  Schermer‐
horn, 375 U.S. 86, 100 (1963) (“Retail Clerks II”). 
     In relevant part, Section 8(a)(3) of the NLRA now reads: 
            It  shall  be  an  unfair  labor  practice  for  an 
        employer … by discrimination in regard to hire 
        or tenure or employment or any term or condi‐
        tion of employment to encourage or discourage 
        membership in any labor organization.  
             Provided, That nothing in this subchapter, or 
        in  any  other  statute  of  the  United  States,  shall 
        preclude  an  employer  from  making  an  agree‐
        ment  with  a  labor  organization  (not  estab‐
No. 13‐1264                                                           7 

        lished,  maintained,  or  assisted  by  any  action 
        defined  in  this  subsection  as  an  unfair  labor 
        practice)  to  require  as  a  condition  of  employ‐
        ment membership therein … . 
29 U.S.C. § 158(a)(3). 
        And Section 14(b) of the NLRA provides: 
            Nothing  in  this  subchapter  shall  be  con‐
        strued as authorizing the execution or applica‐
        tion  of  agreements  requiring  membership  in  a 
        labor  organization  as  a  condition  of  employ‐
        ment  in  any  State  or  Territory  in  which  such 
        execution  or  application  is  prohibited  by  State 
        or Territorial law. 
29 U.S.C. § 164(b). 
     The  Supreme  Court  has  clarified  the  relationship  be‐
tween these two provisions: § 14(b) was intended to prevent 
other sections in the NLRA from “completely extinguishing 
state  power  over  certain  union‐security  arrangements.”  Re‐
tail  Clerks  Intern.  Ass’n,  Local  1625  v.  Schermerhorn,  373  U.S. 
746, 751 (1963) (“Retail Clerks I”). Specifically, “[Section 14(b)] 
was designed to make certain that § 8(a)(3) could not be said 
to  authorize  arrangements  of  this  sort  in  States  where  such 
arrangements  were  contrary  to  the  State  policy.”  Id.  (cita‐
tions  and  internal  quotation  marks  omitted).  Thus, we  read 
Section  14(b)  as  protecting  states’  authority  to  enact  laws 
prohibiting  union‐security  arrangements  that  are  permissi‐
ble under Section 8(a)(3) and other provisions of the NLRA. 
This reading was underscored by the Supreme Court’s deci‐
sion in Retail Clerks II, which declared that the legislative his‐
tory  “ma[de]  clear  and  unambiguous  the  purpose  of  Con‐
8                                                          No. 13‐1264 

gress  not  to  preempt  the  field.”  Retail  Clerks  II,  375  U.S.  at 
101. The Court concluded “that Congress in 1947 did not de‐
prive  the  States  of  any  and  all  power  to  enforce  their  laws 
restricting  the  execution  and  enforcement  of  union‐security 
agreements” and that “it is plain that Congress left the States 
free to legislate” in the field of union‐security agreements. Id. 
at 102. The freedom reserved to the states is extensive; “even 
if  [a]  union‐security  arrangement  clears  all  federal  hurdles, 
the  States  by  reason  of  §  14(b)  have  the  final  say  and  may 
outlaw it.” Id. at 102–03. The Supreme Court could not have 
been more explicit regarding the broad authority of states to 
prohibit union‐security agreements. 
    It  is  against  this  backdrop  of  states’  extensive  authority, 
reserved to them by the language of the statute and the Su‐
preme  Court’s  interpretation,  that  we  consider  Plaintiff‐
Appellants’ argument that provisions of the Indiana right‐to‐
work  legislation  are  preempted  by  federal  labor  legislation. 
Their  primary  argument  is  that  Section  14(b)  permits  states 
to  ban  only  union‐security  agreements  “requiring  member‐
ship,” or else compelling workers to pay a full membership 
fee  that  serves  as  the  functional  equivalent  of  membership. 
The Indiana statute goes further by prohibiting unions from 
collecting any fees and dues from unwilling employees. The 
Plaintiff‐Appellants  assert  that  this  ban  is  too  strict  because 
employees  may  still  be  required  to  pay  a  fee  equal  to  their 
“fair  share”  of  the  collective  bargaining  costs—something 
less  than  the  full  membership  fee—and  not  qualify  as 
“members” of the union under Section 14(b). Section 8(a)(3), 
which permits such arrangements, would then, according to 
this  argument,  apply  in  full  force  and  preempt  any  state 
statute barring the union’s practice. 
No. 13‐1264                                                           9 

   Plaintiff‐Appellants  further  argue  that  such  a  reading  is 
necessary because unions are required to act on behalf of all 
employees  in  labor  disputes,  and  may  not  discriminate 
against  non‐members.  To  compel  the  union  to  represent  all 
employees  equally  using  dues  contributed  only  by  some 
workers,  they  argue,  creates  a  free‐rider  problem.  Indeed, 
the Supreme Court has observed that Section (8)(3) “was de‐
signed  to  remedy  the  inequities  posed  by  ‘free  riders’  who 
would  otherwise unfairly profit from the Taft‐Hartley Act’s 
abolition  of  the  closed  shop.”  Commcʹns  Workers  of  Am.  v. 
Beck, 487 U.S. 735, 753–54 (1988). 
   We  are  not  convinced  that  Section  8(3)  preempts  the  In‐
diana statute, for several reasons. 
  a. Interpretations of the Term “Membership” in the 
NLRA Context 
     Plaintiff‐Appellants  and  the  dissent  admit  that  the  Su‐
preme Court has construed the term “membership” to have 
the same meaning in Sections 8(a)(3) and 14(b). Indeed, there 
is no reason to think that the term “membership” in Section 
14(b) would mean something different from the term “mem‐
bership”  in  Section  8(a)(3)  of  the  same  act.  See  Sorenson  v. 
Secʹy  of  Treasury  of  U.S.,  475  U.S.  851,  860  (1986)  (“The  nor‐
mal  rule  of  statutory  construction  assumes  that  identical 
words used in different parts of the same act are intended to 
have  the  same  meaning.”)  (citation  and  quotation  marks 
omitted).  As  a  result,  “the  agreements  requiring  ‘member‐
ship’ in a labor union which are expressly permitted by the 
proviso  are  the  same  ‘membership’  agreements  expressly 
placed within the reach of state law by § 14(b).” Retail Clerks 
I,  373  U.S.  at  751.  If  membership  for  purposes  of  Section 
8(a)(3) encompasses “an arrangement … requiring nonunion 
10                                                              No. 13‐1264 

members to pay to the union $2 a month ‘for the support of 
the  bargaining  unit,’”  Gen.  Motors,  373  U.S.  at  739,  then 
membership  under  Section  14(b)  should  likewise  extend  to 
such fees. 
     The Supreme Court has described union membership as 
synonymous with paying the portion of dues germane to the 
union’s  collective  bargaining.  It  has  held  that  the  term 
“membership” in Section 8(a)(3) has been “whittled down to 
its financial core.” Gen. Motors, 373 U.S. at 742. And the Su‐
preme Court has also made clear that this “financial core” of 
union  membership  extends  to  “only  those  fees  and  dues 
necessary  to  performing  the  duties  of  an  exclusive  repre‐
sentative of the employees in dealing with the employer on 
labor‐management  issues.”3  Beck,  487  U.S.  at  763  (citation 
and  internal  quotation  marks  omitted);  see  also  id.  at  745 
(“The statutory question presented in this case … is whether 
this ‘financial core’ includes the obligation to support union 
activities  beyond  those  germane  to  collective  bargaining, 
contract administration, and grievance adjustment. We think 
it  does  not.”).  In  other  words,  Representation  Fees—those 
                                                 
3 The dissent states that Beck should be read for the proposition that the 

term “membership” does not extend to those who pay only Representa‐
tion  Fees.  (We  define  Representation  Fees  to  be  those  fees  germane  to 
collective  bargaining,  contract  administration,  and  grievance  adjust‐
ment.) That contradicts Beck’s substantive holding. The Court held that § 
8(a)(3)  “authorizes  the  exaction  of  only”  Representation  Fees,  an  inter‐
pretation  that  necessarily  requires  that  the  term  “membership”  in  that 
clause be read to mean Representation Fees. 487 U.S. at 762‐63. It is true 
that  in  its  statement  of  facts,  Beck  distinguishes  between  dues‐paying 
employees “who choose not to be union members” and full dues‐paying 
union members. Id. at 739. But that quirk is not substantive. 
No. 13‐1264                                                                    11 

fees  germane  to  collective  bargaining,  contract  administra‐
tion,  and  grievance  adjustment—constitute  the  “financial 
core” of membership for the purposes of Section 8(a)(3) and 
for  Section  14(b).  Therefore,  Section  14(b)’s  express  allow‐
ance  of  state  laws  prohibiting  “agreements  requiring  mem‐
bership  in  a  labor  organization  as  a  condition  of  employ‐
ment” necessarily permits state laws prohibiting agreements 
that  require  employees  to  pay  Representation  Fees  (empha‐
sis added).4 
    In  the  alternative,  we  find  compelling  the  fact  that  the 
position advanced by the Union and adopted in the dissent 
necessarily entails reading § 8(a)(3) as making § 14(b) super‐
fluous.  As  noted  above,  in  Beck  the  Supreme  Court  stated 
that  “§ 8(a)(3)  …  authorizes  the  exaction  of  only  those  fees 
and dues necessary to performing the duties of an exclusive 
representative of the employees in dealing with the employ‐
er on labor‐management issues.” 487 U.S. at 762–63 (citation 
and internal quotation marks omitted); see Marquez v. Screen 
Actors  Guild,  Inc.,  525  U.S.  33,  38  (1998)  (“§  8(a)(3)  does  not 
permit  unions  to  exact  dues  or  fees  from  employees  for  ac‐
tivities  that  are  not  germane  to  collective  bargaining,  griev‐
ance  adjustment,  or  contract  administration.”).  In  arguing 
that  Representation  Fees  are  permissible  in  all  jurisdictions, 
                                                 
4  As  this  analysis  makes  clear,  our  conclusion  is  compelled  in  part  by 

Beck’s  holding  that  the  term  “membership”  extends  to  those  who  only 
pay  Representation  Fees,  not  simply  by  the  Retail  Clerks  decisions.  And 
we are bound by that precedent, even if the rule that the term “member‐
ship” has been “whittled down to its financial core” to include those who 
pay only Representation Fees does not fit with the ordinary meaning of 
the term “membership,” as the dissent states. 
12                                                          No. 13‐1264 

including  states  that  have  promulgated  right‐to‐work  laws 
in  accordance  with  §  14(b),  the  Union  is  asserting  that  all 
states  must  allow  unions  to  negotiate  the  broadest,  largest 
possible  union‐security  arrangement  permitted  under  § 
8(a)(3). That can’t be right. 
     Both of  these  points  are  more compelling than the alter‐
native  readings  of  “membership”  presented  to  us  by  the 
Plaintiff‐Appellants, who hang their interpretation on sever‐
al slender branches: two contemporaneous dictionary defini‐
tions, and a federal statutory definition found in a different 
statute  passed  twelve  years  after  the  Taft‐Hartley  Act.  See 
The  Labor  Management  Reporting  and  Disclosure  Act  of 
1959,  29  U.S.C.  §  401  et  seq.  Not  only  are  both  of  these 
sources extraneous to the statute we are charged to interpret 
in  this  case,  but  they  also  cannot  alter  the  Supreme  Court’s 
later  construction  of  the  term  “membership”  in  the  Retail 
Clerks cases and Beck. 
  b. State Statutory Schemes Concurrent with Taft‐
Hartley 
    Also compelling are the state right‐to‐work laws in effect 
at the time of the Taft‐Hartley Act’s passage in 1947. As the 
Supreme  Court  stated  in  Retail  Clerks  II,  twelve  states  had 
right‐to‐work laws in effect when Taft‐Hartley was enacted: 
Arizona, Arkansas, Georgia, Iowa, Nebraska, Nevada, North 
Carolina, North Dakota, South Dakota, Tennessee, Texas and 
Virginia.5  These  laws  fell  into  two  different  categories.  The 
                                                 
5 State  Laws  Regulating  Union‐Security  Contracts,”  21  L.R.R.M.  66 
(1948). Of these states, ten states retain the same right‐to‐work statutory 
language to the present day. The two exceptions are Nevada and Texas. 
      Continued on next page 
No. 13‐1264                                                                 13 

first broadly disallowed compulsory union membership. The 
second  included  specific  provisions  outlawing  compulsory 
payment of dues or fees to labor organizations. An example 
of  a  statute  from  the  second  group  is  Iowa’s  right‐to‐work 
law,  which  was  enacted  on  April  28,  1947,  two  months  be‐
fore the passage of the Taft‐Hartley Act: 
           Sec. 1. It is declared to be the policy of the State 
           of  Iowa  that  no  person  within  its  boundaries 
           shall  be  deprived  of  the  right  to  work  at  his 
           chosen occupation for any employer because of 
           membership in, affiliation with, withdrawal or 
           expulsion from, or refusal to join, any labor un‐
           ion,  organization,  or  association,  and  any  con‐
           tract  which  contravenes  this  policy  is  illegal 
           and void. 
           […] 
           Sec. 4. It shall be unlawful for any person, firm, 
           association,  labor  organization  or  corporation, 
           or political subdivision, either directly or indi‐
           rectly, or in any manner or by means as a pre‐

                                                 
In the case of Nevada, there was a right‐to‐work provision in effect from 
1911 to 1951 in the Crimes and Punishment Act of 1911, which remained 
in effect until 1951. After a two‐year hiatus, a formal, standalone right‐to‐
work law was added in 1953 through initiative petition. Nevada Legisla‐
tive  Counsel  Bureau  Office  of  Research  Background  Paper  No.  75‐08 
(1975). In Texas, a right‐to‐work law was passed in 1947 and styled Texas 
Civ.  Code  §  5207a.  It  seems  to  have  been  updated  and  re‐numbered  to 
appear at Texas Lab. Code § 101 in 1993. The 1993 amendment gave rise 
to  Texas’s  specific  language  that  restricted  compelled  payment  of  dues 
and fees to unions. 
14                                                                   No. 13‐1264 

           requisite  to  or  condition  of  employment  to  re‐
           quire  any  person  to  pay  dues,  charges,  fees, 
           contributions, fines or assessments to any labor 
           union, labor association or labor organization. 
IOWA  CODE  §  736A.1,  4  (1947),  renumbered  as  IOWA  CODE 
§ 731.1, 4 (1977). 
    All  told,  of  the  twelve  state  right‐to‐work  statutes  in  ef‐
fect in 1947, more than half –seven – included language simi‐
lar to Indiana’s and Iowa’s statutes. ARK.  CODE  ANN. § 11‐3‐
303  (1947);  GA.  CODE  ANN.  §  34‐6‐22  (1947);  IOWA  CODE 
§ 731.4  (enacted  1947,  renumbered  1977);  NEB.  REV.  STAT. 
§ 48‐217  (1947);  N.C.  GEN.  STAT.  §  95‐82  (1947);  TENN.  CODE 
ANN.  §  50‐1‐203  (1947);  VA.  CODE  ANN.  §  40.1‐62  (enacted 
1947,  renumbered  1970).  Congress  was  well  aware  of  these 
statutes when it drafted Section 14(b). See H.R. Rep. No.245, 
80th Cong., 1st Sess. 34, reprinted in I Legislative History of the 
Labor  Management  Relations  Act  of  1947  324  (1948)  (listing 
states  with  such  statutes). As  discussed  above,  the  stated 
purpose of Section 14(b) was to preserve the efficacy of laws 
like  these  –  statutes  that  allowed  states  to  place  restrictions 
of  their  choosing  on  union‐security  agreements,  including 
restrictions  on  whether  employees  could  be  compelled  to 
pay dues or fees of any kind to a union.6 
                                                 
6 The  legislative  history  demonstrates  that  Congress  drafted  Section 
14(b) to preserve the right‐to‐work statutes already in effect in 1947. See 
Int’l Union of the United Ass’n of Journeymen & Apprentices of the Plumbing 
&  Pipefitting  Indus.,  Local  Unions  Nos.  141,  229,  681,  &  706  v.  NLRB,  675 
F.2d  1257,  1273  (D.C.  Cir.  1982)  (Mikva,  J.,  dissenting)  (“The  best  evi‐
dence of congressional intent may therefore lie in the kinds of ‘compul‐
sory unionism’ that members of Congress understood had been banned 
      Continued on next page 
No. 13‐1264                                                                     15 

    Presently,  twenty‐four  states  have  some  form  of  a  right‐
to‐work law.7 The overwhelming majority of jurisdictions—
eighteen, by our count, including Guam—have adopted lan‐
guage substantially identical to the prohibition in Ind. Code 
§ 22‐6‐8(2). See ALA.  CODE § 25‐7‐34 (1953); ARK.  CODE  ANN. 
§ 11‐3‐303  (1947);  GA.  CODE  ANN.  §  34‐6‐22  (1947);  IDAHO 
CODE  ANN.  § 44‐2003(3)  (1985);  22  GUAM  CODE  ANN.  § 
4103(3)  (2000);  IOWA  CODE  §  731.4  (transferred  1977);  LA. 
REV.  STAT.  ANN. § 23:983 (1976); MICH.  COMP.  LAWS § 423.17 
(2013); MISS.  CONST. art. 7, § 198‐A (1960); NEB.  REV.  STAT. § 
48‐217  (1947);  N.C.  GEN.  STAT.  §  95‐82  (1947);  OKLA.  CONST. 
art.  23,  §  1A  (2001);  S.C.  CODE  ANN.  §  41‐7‐30  (1954);  TENN. 
CODE  ANN. § 50‐1‐203 (1947); TEX.  LAB.  CODE  ANN. § 101.004 
(1993); UTAH  CODE  ANN. § 34‐34‐10 (1955); VA.  CODE  ANN. § 
40.1‐62  (1947);  WYO.  STAT.  ANN.  §  27‐7‐111  (1963);  see  also 
N.D.  CENT.  CODE  § 34‐01‐14.1  (1987),  repealed  by  NLRB  v. 
North Dakota, 504 F. Supp. 2d 750 (D.N.D. 2007). The longevi‐
ty of many of these statutes, coupled with the lack of disap‐
proval expressed by the Supreme Court, suggests to us that 
Indiana’s  right‐to‐work  law  falls  squarely  within  the  realm 
of acceptable law. 
   We  also  find  persuasive  a  decision  by  the  D.C.  Circuit, 
the only decision from a sister circuit to squarely address the 
                                                 
by  the  state  right‐to‐work  laws.”).  Yet  the  dissent’s  position  necessarily 
entails  concluding  that  Congress  did  not  intend  §  14(b)’s  protections  to 
extend to the majority of right‐to‐work statutes then in effect. That is not 
a reasonable interpretation of legislative history. 
7 National Conference of State Legislatures, “Right‐to‐Work Resources,” 

available  at  http://www.ncsl.org/research/labor‐and‐employment/right‐
to‐work‐laws‐and‐bills.aspx (last accessed Aug. 20, 2014). 
16                                                                  No. 13‐1264 

question  before  us.8  Faced  with  the  question  of  whether  a 
union could assess non‐union employees for Representation 
Fees in four right‐to‐work states, the D.C. Circuit found, on 
the  basis  of  the  legislative  history  of  the  Taft‐Hartley  Act, 
that  the  assessment  of  such  fees  constituted  an  unfair  labor 
practice.  Journeymen  &  Apprentices,  675  F.2d  at  1260–62.  The 
D.C.  Circuit  held  that  “Congress  knew  precisely  what  state 
laws  it  was  validating  when  it  passed  §  14(b)”  as  “[t]he 
House Report listed each state which had passed a right‐to‐
work law or constitutional provision.” Id. at 1260. Specifical‐
ly, the D.C. Circuit was persuaded that “Congress also knew 
about  the  free  rider  problem  posed  by  such  laws  when  it 
sanctioned  such  laws  by  passing  §  14(b),”  as  shown  by  a 
comment in the Senate Committee report on the bill reflect‐

                                                 
8 The dissent cites two circuit decisions that stand for the principle that 

§ 14(b)  does  not  authorize  states  to  prohibit  the  use  of  exclusive  hiring 
halls  that  do  not  discriminate  between  union  members  and  non‐
members. See Laborers’ Int’l Union of N. Am., Local No. 107 v. Kunco, Inc., 
472  F.2d  456  (8th  Cir.  1973);  NLRB  v.  Houston  Chapter,  Associated  Gen. 
Contractors  of  Am.,  Inc., 349  F.2d 449  (5th  Cir. 1965). Both  decisions  pre‐
cede  Beck  and  did  not  have  the  benefit  of  the  Court’s  interpretation  of 
“membership”  in  that  case.  And  the  D.C.  Circuit,  in  Journeymen  &  Ap‐
prentices,  found  both  cases  “clearly  distinguishable”  from  the  matter  at 
hand on the basis that these concern pre‐hiring practices, whereas § 14(b) 
applies  to  post‐hiring  union  security  arrangements.  Journeymen  &  Ap‐
prentices, 675 F.3d at 1262, 1267 (“Use of a union hiring hall precedes hir‐
ing and therefore does not constitute ‘membership’ under § 14(b).”). We 
agree that these cases are distinguishable because hiring halls do not re‐
quire prospective employees to do anything more than temporarily visit 
union facilities during the hiring process. Such temporary affiliation does 
not  amount  to  “membership”  as  that  term  has  been  interpreted  by  the 
Supreme Court. 
No. 13‐1264                                                                      17 

ing  unions’  concerns  about  free  riders,9  as  well  as  Senator 
Taft’s rebuttal on that point that “[m]any states have enacted 
laws or adopted constitutional provisions to make all forms 
of  compulsory  unionism  in  such  states  illegal.  As  stated  in 
the  report  accompanying  the  Senate  committee  bill,  it  was 
not  the  intent  to  deprive  the  States  of  such  power.”  Id.  at 
1260–61  (citation  omitted).  And  the  D.C.  Circuit  noted  that 
this problem was so well known that President Truman crit‐
icized it in his veto message. Id. at 1261. 
    Plaintiff‐Appellants  are  right  that  Congress  was  con‐
cerned  that  banning  the  closed  shop  would  create  a  free‐
rider problem, but only in those states that had no additional 
restriction  on  union‐security  agreements.  Id.  at  1260 
(“[L]eaders of organized labor have stressed the fact that in 

                                                 
9  “A  controversial  issue  to  which  the  committee  has  devoted  the  most 

mature  deliberation  has  been  the  problem  posed  by  compulsory  union 
membership … .  [A]buses  of  compulsory  membership  have  become  so 
numerous there has been great public feeling against such arrangements. 
This has been reflected by the fact that in 12 States such agreements have 
been made illegal either by legislative act or constitutional amendment, 
and  in  14  other  States  proposals  for  abolishing  such  contracts  are  now 
pending. Although these regulatory measures have not received authori‐
tative  interpretation  by  the  Supreme  Court  (citation  omitted)  it  is  obvi‐
ous  that  they  pose  important  questions  of  accommodating  Federal  and 
State  legislation  touching  labor  relations  in  industries  affecting  com‐
merce  (citations  omitted).  In  testifying  before  this  committee,  however, 
leaders  of  organized  labor  have  stressed  the  fact  that  in  the  absence  of 
such provisions many employees sharing the benefits of what unions are 
able to accomplish by collective bargaining will refuse to pay their share 
of the cost.” Journeymen & Apprentices, 675 F.2d at 1260 (citing Report of 
the Senate Committee on Labor and Public Welfare presented by Senator 
Taft, 80th Cong., 1st Sess. 6, April 17, 1947). 
18                                                                  No. 13‐1264 

the  absence  of  [anti‐union‐security]  provisions  many  em‐
ployees  sharing  the  benefits  of  what  unions  are  able  to  ac‐
complish  by  collective  bargaining  will  refuse  to  pay  their 
share  of  the  cost.”)  (quoting  the  Report  of  the  Senate  Com‐
mittee  on  Labor  and  Public  Welfare  presented  by  Senator 
Taft,  80th  Cong.,  1st  Sess.  6,  April  17,  1947).  On  the  other 
hand,  Congress  explicitly  permitted  states  that  did  restrict 
those agreements to find their own solution to the free‐rider 
problem, if it was a problem in those states. Indeed, unions 
continue to thrive and assert significant influence in several 
right‐to‐work  states,  including  Iowa,10  where  provisions 
equivalent to Indiana’s have been in effect for more than six‐
ty‐five  years.  If  the  Plaintiff‐Appellants  believe  that  Indi‐
ana’s law will create a new or unexpectedly severe free‐rider 
problem, they may address those concerns to Congress. 
      In  sum,  in  reviewing  this  substantial  body  of  empirical 
evidence,  we  are  not  persuaded  by  Plaintiff‐Appellants’ 
claims  that  Indiana’s  law  is  somehow  an  extraordinary 
measure distinct from the numerous state statutes that have 
harmoniously  existed  under  the  federal  labor  law  frame‐
work.  Nor  are  we  persuaded  by  their  assertions  that  Indi‐
ana’s law represents a mortal threat to the continuing exist‐
ence of unions as provided under federal law. Section 8(2) of 
                                                 
10  See,  e.g.,  Kris  Maher,  “Iowa’s  House  of  Labor  is  Split,”  WALL  ST.  J. 

(Nov.  20,  2007)  at  A6  (examining  the  importance  of  “big,  politically  ac‐
tive  unions”  in  the  Iowa  caucus  vote);  Steven  Greenhouse,  “Secret 
Weapon  in  Gore  Camp:  Unions  in  Iowa,”  N.Y.  TIMES  (Jan.  17,  2000)  at 
A14,  available  at  http://www.nytimes.com/2000/01/17/us/the‐2000‐
campaign‐the‐unions‐secret‐weapon‐in‐gore‐camp‐unions‐in‐iowa.html 
(calling  Iowa’s  150,000‐member  union  force  a  major  “weapon”  in  the 
Iowa caucuses) (last accessed Aug. 20, 2014). 
No. 13‐1264                                                       19 

the  Indiana  right‐to‐work  statute  is  thus  not  preempted  by 
the NLRA. 
  c. Plaintiff‐Appellants’ Miscellaneous Preemption Ar‐
guments 
  Plaintiff‐Appellants  assert  two  other  preemption  argu‐
ments. Both deserve only quick consideration. 
   The  first  assertion,  that  federal  labor  law  preempts  the 
Indiana  law’s  criminal  penalties,  clashes  squarely  with  lan‐
guage  in  Retail  Clerks  II,  where  the  Supreme  Court  stated 
that 
       In light of the wording of § 14(b) and this legis‐
       lative  history,  we  conclude  that  Congress  in 
       1947  did  not  deprive  the  States  of  any  and  all 
       power to enforce their laws restricting the exe‐
       cution  and  enforcement  of  union‐security 
       agreements. Since  it is plain  that  Congress left 
       the States  free to legislate  in  that  field,  we can 
       only assume that it intended to leave unaffect‐
       ed the power to enforce those laws. 
Retail Clerks II, 375 U.S. at 102. 
    The Union’s second argument is that the NLRA preempts 
§ 8(3) of the statute,  which bars mandatory payments of  an 
amount equivalent to union  dues to a  charity. They  rely on 
§ 19  of  the  NLRA,  which  allows  conscientious  objectors  to 
pay dues to a charity rather than to a union. But the applica‐
bility of that section naturally presupposes the existence of a 
union‐security agreement that requires the payment of dues. 
And  as  we  have  demonstrated,  states  are  permitted  to  re‐
strict or prohibit such agreements. We agree with the district 
court’s  assessment  that  “[n]othing  in  the  language  of  §  19 
20                                                         No. 13‐1264 

suggests  or  supports  interpreting  it  as  an  exemption  to 
§ 14(b) that would  preempt  any state attempt  to  outlaw the 
kind of provision that § 19 permits.” Sweeney v. Daniels, 2013 
WL 209047, *11 (N.D. Ind. Jan. 17, 2013). 
      2. Federal Constitutional Claims 
    The  dissent  claims  that  our  interpretation  of  the  federal 
statutory schema works an unconstitutional taking on Hoos‐
ier  unions.  We  consider  this  argument  first.  Plaintiff‐
Appellants  also  allege  violations  of  the  Contracts,  Ex  Post 
Facto,  and  Equal  Protection  Clauses  of  the  United  States 
Constitution. Because both their Contracts and Ex Post Facto 
Clause  arguments  have  force  only  if  the  statute  applies  ret‐
roactively, we consider them together. 
   a.  Indiana’s  Law  Does  Not  Work  an  Unconstitutional 
Taking 
    The dissent asserts that, should we hold  that the federal 
statutory  scheme  does  not  preempt  Indiana’s  right‐to‐work 
statute, that holding likely violates the Takings Clause of the 
Fifth  Amendment,  as  applied  to  the  states  under  the  Four‐
teenth  Amendment.  Dissent  at  17–18.  We  observe  that  no 
argument based on the Takings Clause was advanced by the 
Union, and  so  any such argument was  forfeited. See Jackson 
v. Parker, 627 F.3d 634, 640 (7th Cir. 2010) (noting that argu‐
ments  not  raised before the  district  court are  forfeited); Trs. 
of Chi. Painters & Decorators Pension, Health & Welfare, & De‐
ferred  Sav.  Plan  Trust  Funds  v.  Royal  Int’l  Drywall  &  Decorat‐
ing,  Inc.,  493  F.3d  782,  790  (7th  Cir.  2007)  (noting  that  argu‐
ments  not  raised  in  the  opening  brief  are  forfeited).  And 
there  is  the  problem  of  whether  the  Union  has  sued  the 
proper  defendants  for  the  purposes  of  advancing  a  claim 
No. 13‐1264                                                                21 

under  the  Takings  Clause.  The  Union’s  alleged  deprivation 
is the product of federal law and the Indiana statute operat‐
ing in tandem. Because it is federal law that provides a duty 
of  fair  representation,  Indiana’s  right‐to‐work  statute  does 
not “take” property from the Union – it merely precludes the 
Union from collecting fees designed to cover the costs of per‐
forming the duty. Even supposing the Union could justify its 
suit by invoking something like the tort doctrine of “concur‐
rent actual causes,”11 the dissent has not explained why the 
proper  remedy  would  be  to  strike  down  Indiana’s  right‐to‐
work  statute  rather  than  striking  down  or  modifying  the 
federal law imposing on all unions the duty of fair represen‐
tation,  in  right‐to‐work  states  and  non‐right‐to‐work  states 
alike. 
    Even  so,  we  engage  with  the  dissent’s  position  because 
we  believe  it  overlooks  the  fundamental  fact  that  distin‐
guishes  the  union’s  duty  of  representation  from  the  other 
hypotheticals it presents. That is to say: we believe the union 
is justly compensated by federal law’s grant to the Union the 
right  to  bargain  exclusively  with  the  employer.  The  reason 
the  Union  must  represent  all  employees  is  that  the  Union 
alone  gets  a  seat  at  the  negotiation  table.  See  Int’l  Ass’n  of 
Machinists v. Street, 367 U.S. 740, 761 (1961) (A “union’s sta‐
tus as exclusive bargaining representative carries with it the 
duty  fairly  and  equitably  to  represent  all  employees  of  the 

                                                 
11 See  Hill  v.  Edmonds,  26  A.D.2d  554,  554–55  (N.Y.  App.  Div.  1966) 
(“Where separate acts of negligence combine to produce directly a single 
injury each tort‐feasor is responsible for the entire result, even though his 
act alone might not have caused it … .”). 
22                                                     No. 13‐1264 

craft  or  class,  union  and  nonunion.”);  Hughes  Tool  Co.,  104 
N.L.R.B.  318,  324–25  (1943)  (“[A]  union  could  not  assess 
nonmembers for costs arising from contract negotiations for 
the latter are the exclusive duty and prerogative of the certi‐
fied  representative  which  the  nonmember  minority  is  both 
entitled  to  and  bound  under.”).  The  powers  of  the  bargain‐
ing  representative  are  “comparable  to  those  possessed  by  a 
legislative body both to create and restrict the rights of those 
whom it represents.” Steele v. Louisville & N.R. Co., 65 S. Ct. 
226, 232 (1944). The duty of fair representation is therefore a 
“corresponding  duty”  imposed  in  exchange  for  the  powers 
granted  to  the  Union  as  an  exclusive  representative.  Id.  It 
seems  disingenuous  not  to  recognize  that  the  Union’s  posi‐
tion as a sole representative comes with a set of powers and 
benefits as well as responsibilities and duties. And no infor‐
mation  before  us  persuades  us  that  the  Union  is  not  fully 
and adequately compensated by its rights as the sole and ex‐
clusive member at the negotiating table. 
      b.  Contracts and Ex Post Facto Clause Arguments 
    The  Contracts  Clause  provides  that  “[n]o  State  shall  … 
pass any … law impairing the Obligation of Contracts.” U.S. 
CONST. art. I, § 10, cl. 1. A state violates the Contracts Clause 
when  a  “change  in  state  law  has  operated  as  a  substantial 
impairment of a contractual relationship.” Gen. Motors Corp. 
v. Romein, 503 U.S. 181, 186 (1992) (citation and internal quo‐
tation  marks  omitted).  The  relevant  inquiry  has  three  com‐
ponents:  1)  whether  there  is  a  contractual  relationship; 
2) whether a change in law impairs that contractual relation‐
ship;  and  3)  whether  the  impairment  is  substantial.  Council 
31 of the Am. Fed’n of State, Cnty., & Mun. Emps. v. Quinn, 680 
F.3d 875, 885 (7th Cir. 2012) (citing Khan v. Gallitano, 180 F.3d 
No. 13‐1264                                                          23 

829, 832 (7th Cir. 1999)). The Ex Post Facto Clause is violated 
by state or federal legislation that “makes an act done before 
the passing of the law, and which was innocent when done, 
criminal,  and  punishes  such  action.”  Peugh  v.  United  States, 
133  S.  Ct.  2072,  2081  (2013)  (citation  and  internal  quotation 
marks omitted). The parties agree that for the Indiana law to 
violate these clauses of the Constitution, the law must have 
some  retroactive  application:  it  must  either  impair  an  al‐
ready existing contract or else punish past conduct. We find 
that the law does not apply retroactively. 
     This conclusion is relatively easy to reach because Section 
13 of the Indiana statute provides that the substantive provi‐
sions  of  the  legislation—Sections  8  through  12—apply  only 
to  contracts  entered  into  after  March  14,  2012,  and  “do  not 
apply to or abrogate a written or oral contract or agreement 
in effect on March 14, 2012.” IND. CODE § 22‐6‐6‐13. The main 
objection Plaintiff‐Appellants make here is to Section 3 of the 
statute. They argue that Section 3 is a substantive provision 
not mentioned in Section 13, and that it thus has retroactive 
application. 
     In interpreting the language of a statute, we “must exam‐
ine the language and design of the statute as a whole.” Wells 
Fargo Bank, Nat’l Ass’n v. Lake of Torches Econ. Dev. Corp., 658 
F.3d 684, 694 (7th Cir. 2011) (citations and internal quotation 
marks omitted). And we must also keep in mind “[t]he pre‐
sumption  against  retroactive  legislation,”  which  “embodies 
a  legal  doctrine  centuries  older  than  our  Republic.”  Vartelas 
v.  Holder,  132  S.  Ct.  1479,  1486  (2012)  (citation  and  internal 
quotation marks omitted). We are inclined to agree that Sec‐
tion 3 is an oddly drafted provision. It resides in a neighbor‐
hood  of  prefatory  clauses,  nestled  amid  definitions  of  key 
24                                                            No. 13‐1264 

terms and exceptions, but its sub‐sections appear surprising‐
ly substantive: indeed, Section 3’s sub‐provisions are identi‐
cal in content to the sub‐sections of Section 8. However, Sec‐
tion 3’s main clause is drafted in the language of exception. 
It explains that the statute should not be read to change the 
laws of the building and construction industry, an  industry 
that has its own set of elaborate labor laws, except to prohib‐
it agreements of the type banned by Section 8. It is a double 
negative—no  change  except  the  following  changes—that 
would be more comprehensible if drafted in the positive, but 
the  placement  of  the  clause  makes  sense  among  the  other 
prefatory, exclusionary clauses like Sections 1 (“This chapter 
does  not  apply  to  the  following:  … .”)  and  2  (“This  chapter 
does not apply to the extent that … .”). IND. CODE §§ 22‐6‐6‐1, 
2. In light of the design of the statute as a whole, we are sat‐
isfied  that  the  provision  in  question  is  prefatory,  not  sub‐
stantive.  It  simply  explains  the  domains  to  which  the  sub‐
stantive portions of the statute apply. To the extent that Sec‐
tion  3  contains  substantive  language,  it  is  language  that 
simply points to the later substantive sections outlawing un‐
ion‐security clauses. This reading best harmonizes the struc‐
ture  of  the  statute  and  the  presumption  against  retroactive 
legislation.12 
                                                 
12  In support of our reading, Defendant‐Appellees assert the fact that the 

Indiana Commissioner of Labor has disclaimed any retroactive interpre‐
tation of Section 3, but this is not persuasive. While the district court was 
satisfied  by  the  Commissioner’s  declaration,  terming  it  binding  under 
the principles of judicial estoppel, it is difficult to determine what effect 
such  declarations  would  have  on  future  executive  administrations  or 
office‐holders. But our reading of the statute convinces us that Section 3 
is not retroactive, so we need not rely on the concept of estoppel. 
No. 13‐1264                                                       25 

   c.  Equal Protection Clause Arguments 
    The  Equal  Protection  Clause  of  the  Fourteenth  Amend‐
ment states that no state shall “deny to any person within its 
jurisdiction  the  equal  protection  of  the  laws.”  U.S.  CONST. 
amend. XIV. Equal protection scrutiny is triggered “when a 
regulation draws distinctions among people based on a per‐
son’s membership in a ‘suspect’ class” or based on “a denial 
of a fundamental right.” Srail v. Vill. of Lisle, Ill., 588 F.3d 940, 
943 (7th Cir. 2009) (citations omitted). If either a suspect class 
or fundamental right is implicated, “the government’s justi‐
fication for the regulation must satisfy the strict scrutiny test 
to pass muster under the Equal Protection Clause.” Id. But if 
neither condition is present, the proper standard of review is 
rational basis. Id. 
    Plaintiff‐Appellants argue that the Indiana Right to Work 
Act violates the Equal Protection Clause in two ways: (1) be‐
cause  it  allows  free  riders  to  infringe  on  union  members’ 
First  Amendment  free  speech  rights,  and  (2)  because  it  al‐
lows  free  riders  to  infringe  on  the  right  of  union  member‐
ship,  which  is  a  fundamental  right  because  it  involves  the 
exercise  of  First  Amendment  association  and  assembly 
rights. We hold that the law does not violate the equal pro‐
tection  clause  because  it  does  not  implicate  a  fundamental 
right, and it passes the low bar of rational basis review with 
ease. 
       i.      First Amendment Free Speech Rights 
   The stronger of Plaintiff‐Appellants’ two equal protection 
arguments is the assertion that non‐payors of Representation 
Fees  will  be  free‐riders  who  siphon  valuable  Union  re‐
sources away from the Union’s political activities. In dimin‐
26                                                        No. 13‐1264 

ishing the financial resources available to the Union for po‐
litical speech, Plaintiff‐Appellants argue, the Indiana law in‐
fringes  on  the  Union’s  First  Amendment  free  speech  rights. 
We  agree  that  unions  have  “the  right  under  the  First 
Amendment  to  express  their  views  on  political  and  social 
issues  without  government  interference.”  Knox  v.  Serv. 
Empls. Int’l Union, Local 1000, 132 S. Ct. 2277, 2295 (2012). 
    However,  Plaintiff‐Appellants’  argument  is  undercut  by 
three long‐standing principles. First, the Supreme Court has 
stated that “unions have no constitutional entitlement to the 
fees  of  non‐member  employees.”  Davenport  v.  Wash.  Educ. 
Ass’n, 551 U.S. 177, 185 (2007). And more relevantly, the First 
Amendment “protects the right to be free from government 
abridgement of speech,” but it does not “require[]” the gov‐
ernment  “to  assist  others  in  funding  the  expression  of  par‐
ticular  ideas,  including  political  ones.”  Ysursa  v.  Pocatello 
Educ.  Ass’n,  555  U.S.  353,  358  (2009).  Stated  another  way, 
“although government may not place obstacles in the path of 
a person’s exercise of freedom of speech, it need not remove 
those not of its own creation.” Regan v. Taxation With Repre‐
sentation of Wash., 461 U.S. 540, 549–50 (1983) (internal quota‐
tion marks and citations omitted). It may be true that the Un‐
ion “does not have money as it wants, and thus cannot exer‐
cise its freedom as it would like,” but “the Constitution does 
not confer an entitlement to such funds as may be necessary 
to realize all the advantages of that freedom.” Id. at 550 (in‐
ternal  quotation  marks  and  citations  omitted).  “A  legisla‐
ture’s decision not to subsidize the exercise of a fundamental 
right  does  not  infringe  the  right,  and  is  thus  not  subject  to 
strict  scrutiny.”  Ysursa,  555  U.S.  at  358  (internal  quotation 
marks and citations omitted). 
No. 13‐1264                                                           27 

    The  Union  does  not  assert  that  the  Indiana  state  legisla‐
ture has taken away an asset to which the Union was consti‐
tutionally  entitled.  Viewed  in  the  best  possible  light,  its  ar‐
gument is that Indiana has made it more difficult for the Un‐
ion  to  collect  as  many  funds  as  it  is  used  to  collecting.  But 
Indiana, like the state of Idaho in Ysursa, is “under no obliga‐
tion  to  aid  the  unions  in  their  political  activities.  And  the 
State’s decision not to do so is not an abridgement of the un‐
ions’ speech; they are free to engage in such speech as they 
see fit.” Id. at 359. 
     Lastly, as  underscored a recent case concerning whether 
non‐union  public  employees  could  be  compelled  to  pay 
agency fees to a state‐designated union, the Supreme Court 
has held that there is a competing First Amendment interest 
at  play  with  free‐rider  arguments  of  this  variety:  “the  First 
Amendment  interests  of  those  …  who  do  not  wish  to  sup‐
port the union.” Harris v. Quinn, 134 S. Ct. 2618, 2643 (2014). 
It  reaffirmed  that  “[a]gency‐fee  provisions  unquestionably 
impose a heavy burden on the First Amendment interests of 
objecting  employees.”  Id.  And  “free‐rider  arguments  …  are 
generally  insufficient  to  overcome  First  Amendment  objec‐
tions.” Id. at 2657. 
   In  passing  its  right‐to‐work  legislation,  Indiana  did  not 
abridge the Union’s speech, and thus did not violate its First 
Amendment  right  to  free  speech.  Rational  basis  review  is 
proper for this equal protection claim. 
        ii.     Fundamental Right of Union Membership 
    Appellants’  weaker  argument  is  the  assertion  that  there 
exists a fundamental right of union membership. “Collective 
bargaining is not a fundamental right,” and a union and its 
28                                                           No. 13‐1264 

members  “are  not  suspect  classes.”  Univ.  Prof’ls  of  Ill.,  Local 
4100 v. Edgar, 114 F.3d 665, 667 (7th Cir. 1997); see also City of 
Charlotte  v.  Local  660,  Int’l  Ass’n  of  Firefighters,  426  U.S.  283, 
286 (1976) (“[T]his court would reject such a contention if it 
were made that respondents’ status as union members … is 
such as to entitle them to special treatment under the Equal 
Protection Clause … .”). Since we agree with the Tenth Cir‐
cuit’s assertion that “neither union nor non‐union status im‐
plicates a fundamental right or constitutes a protected class,” 
Local 514 v. Keating, 358 F.3d 743, 754 (10th Cir. 2004), we opt 
for  rational  basis  review  unless  Plaintiff‐Appellants  can  as‐
sert  a  cognizable  fundamental  right  that  has  been  violated 
by the Indiana statute. 
    Plaintiff‐Appellants  claim  that  they  never  asserted  that 
union members are a suspect class. Instead, they try to cob‐
ble a brand new fundamental right to union membership out 
of  the  fact  that  union  membership  implicates  the  First 
Amendment  rights  of  freedom  of  assembly  and  freedom  of 
association.  But  besides  being  intellectually  threadbare—
consider,  for  example,  that  these  same  facts  could  be  mar‐
shalled  to  support  a  fundamental  right  to  Civil  War  reen‐
actment—this line of reasoning was rejected by the Supreme 
Court long ago. Union members in North Carolina and Ne‐
braska  made  the  same  argument  when  they  challenged  the 
two states’ right‐to‐work laws in the late 1940s. They assert‐
ed, inter alia, that their freedom of association and assembly 
was  infringed.  In  Lincoln  Federal  Labor  Union  No.  19129,  v. 
Northwestern Iron & Metal Co., the Supreme Court stated: 
        There  cannot  be  wrung  from  a  constitutional 
        right  of  workers  to  assemble  to  discuss  im‐
        provement  of  their  own  working  standards,  a 
No. 13‐1264                                                         29 

       further  constitutional  right  to  drive  from  re‐
       munerative employment all other persons who 
       will not or can not, participate in union assem‐
       blies. The constitutional right of workers to as‐
       semble, to discuss and formulate plans for fur‐
       thering their own self interest in jobs cannot be 
       construed  as  a  constitutional  guarantee  that 
       none shall get and hold jobs except those who 
       will join in the assembly or will agree to abide 
       by the assembly’s plans. For where conduct af‐
       fects  the  interests  of  other  individuals  and  the 
       general  public,  the  legality  of  that  conduct 
       must  be  measured  by  whether  the  conduct 
       conforms  to  valid  law,  even  though  the  con‐
       duct  is  engaged in pursuant to plans  of  an as‐
       sembly. 
335 U.S. 525, 531 (1949). 
    There  is  no  doubt  that  union  workers  enjoy  valuable 
rights of association and assembly that are protected by the 
First  Amendment.  See,  e.g.,  Thomas  v.  Collins,  323  U.S.  516 
(1945). But as in Lincoln Federal, that right alone cannot oper‐
ate as an offensive weapon to wrest rights from others: here, 
the  Hoosier  workers  whose  rights  not  to  associate  with  the 
union  are  protected  by  the  new  legislation.  See,  e.g.,  Harris, 
134 S. Ct. at 2643 (noting the “First Amendment interests of 
those … who do not wish to support the union”); Knox, 132 
S. Ct. at 2289 (holding that compelled membership in a pub‐
lic‐sector union, which takes positions during collective bar‐
gaining  that  can  have  powerful  civic  and  political  conse‐
quences, can “constitute a form of compelled speech and as‐
sociation  that  imposes  a  significant  impingement  on  First 
30                                                         No. 13‐1264 

Amendment  rights”  (citation  and  internal  quotation  marks 
omitted)).  Plaintiff‐Appellants  must  thus  make  a  greater 
showing: a  clear basis for how the laws will  “expressly  for‐
bid the full exercise of those rights by union or union mem‐
bers,”  Lincoln  Federal,  335  U.S.  at  530,  or  even  a  plausible 
demonstration  of  how  allowing  non‐union  workers  to  not 
pay Representation Fees will somehow weaken the bonds of 
the union’s own association and assembly. They have failed 
to  do  so  here.  Rational  basis  review  is  appropriate  for  this 
equal protection claim as well. 
          iii.   The Statute Passes Rational Basis Review 
    Statutes that do not encroach on a fundamental right are 
reviewed with “considerable deference.” See United States v. 
Moore,  644  F.3d  533,  555  (7th  Cir.  2011).  The  pertinent  in‐
quiry is whether the statute in question “bears a reasonable 
relation to any proper legislative purpose.” Id. at 555–56. It is 
not  our  task  to  discern  the  specific  intent  of  the  legislature, 
but to determine if any proper legislative purpose is served 
by Indiana’s law. 
     The  district  court’s  analysis  on  this  point  is  apt.  As  the 
court  stated,  “[a]  belief  that  the  passage  of  Right  to  Work 
legislation  contributes  to  a  business‐friendly  environment 
that  can  attract  companies  and  encourage  job  growth  pro‐
vides  a  legitimate  governmental  objective  that  may  have 
been (and was in fact claimed to be) a reason for the passage 
of  Indiana’s  Right  to  Work  legislation.”  Sweeney,  2013  WL 
209047  at  *8.  We  need  look  no  further  for  a  rational  basis. 
The  Indiana  law  does  not  violate  the  Plaintiff‐Appellants’ 
right to equal protection. 
       
No. 13‐1264                                                       31 

                                 III 
    We  noted  at  the  outset  that  this  legislation  prompted 
vigorous debate, both in the general public and the Indiana 
Statehouse.  But  the  legislative  history  and  context  of  the 
Taft‐Hartley Act make clear that the controversy is one that 
ought to be addressed and resolved at the level of legislative 
politics,  not  in  the  courts.  The  statutory  question  posed  is 
whether  Indiana’s  new  law  is  preempted  by  federal  labor 
law,  or  threatens  the  Union’s  First  Amendment  rights.  The 
answer is an emphatic no. Right‐to‐Work laws like Indiana’s 
have existed since before the passage of the Taft‐Hartley Act 
and  the  inclusion  of  Section  14(b)  of  the  NLRA.  Congress 
specifically reserved to the states the power to write and en‐
force  laws  of  this  nature,  in  accordance  with  individual 
states’ needs and wisdom. It is not our province to wrest this 
authority,  which  has  been  intact  and  undisturbed  for  over 
sixty‐five years, from the states and erase the distinction be‐
tween right‐to‐work states and non‐right‐to‐work states. 
   For the foregoing reasons, we AFFIRM the district court’s 
judgment. 
32                                                       No. 13‐1264 

     WOOD,  Chief  Judge,  dissenting.  Today’s  decision  is  either 
incorrect or it lays bare an unconstitutional confiscation per‐
petuated by our current system of labor law. In my view, the 
better view is the former: the majority has simply misunder‐
stood  the  federal  statutory  scheme,  taken  as  a  whole.  The 
plain  language  of  section  14(b)  of  the  National  Labor  Rela‐
tions Act (NLRA) does not support such sweeping force for 
Indiana’s Right to Work law. IND.  CODE § 22‐6‐6. No ruling 
of  the  Supreme  Court  has  gone  this  far,  and  the  legislative 
history of section 14(b) (for those who consider it relevant at 
all) is inconclusive. Even if, however, one thought that there 
were some ambiguity in the NLRA, the principle of constitu‐
tional  avoidance  provides  a  powerful  reason  to  reject  the 
majority’s holding. I would find sections 8(2) and 8(3) of In‐
diana’s  statute,  Ind.  Code  §  22‐6‐6‐8(2),  (3),  preempted  by 
federal statute. I therefore respectfully dissent. 
                                   I 
    It  is  impossible  to  understand  what  is  at  stake  and  why 
the majority’s resolution is in error without a brief review of 
the  labor  law  regime  in  the  United  States.  Inaugurated  in 
1935  with  the  passage  of  the  Wagner  Act,  49  Stat.  452,  the 
NLRA relies on a system of exclusive representation of bar‐
gaining‐unit  employees.  See  29  U.S.C.  §  159(a).  That  is,  if  a 
majority of the employees in a defined section of a workforce 
vote  in  favor  of  a  particular  union  to  represent  them,  that 
union is required by law to represent all the workers in the 
bargaining  unit—supporters  and  nonsupporters,  members 
and  nonmembers,  alike.  Id.;  see  Int’l  Ass’n  of  Machinists  v. 
Street, 367 U.S. 740, 760–61 (1961) (“a union’s status as exclu‐
sive bargaining representative carries with it the duty fairly 
and equitably to represent all employees of the craft or class, 
No. 13‐1264                                                          33 

union  and  nonunion”).  (This  is  hardly  an  unfamiliar  ar‐
rangement  in  a  democracy.  Even  after  the  most  hotly  con‐
tested  presidential  election,  the  person  who  is  declared  the 
winner becomes the President for all citizens, not just those 
who voted for him or her.) There is nothing inevitable about 
our  system  of  labor  law;  it  can  be  contrasted  with  a  hypo‐
thetical  regime  that  is  more  protective  of  minority  or  mem‐
bers‐only unions, under which employees who want to bar‐
gain  collectively  might  be  free  to  form  a  members‐only  un‐
ion  and  interact  with  their  employer  on  that  basis.  But,  to 
repeat,  that  is  not  the  system  that  the  United  States  has 
adopted. 
    Consequences flow from the union’s status as the exclu‐
sive  representative  of  all  members  of  the  bargaining  unit. 
The most significant is what is known as the duty of fair rep‐
resentation.  See  Steele  v.  Louisville  &  N.R.  Co.,  323  U.S.  192 
(1944) (recognizing the duty of fair representation under the 
Railway Labor Act); Ford Motor Co. v. Huffman, 345 U.S. 330, 
337–38  (1953)  (extending  duty  of  fair  representation  to  the 
National  Labor  Relations  Act).  The  duty  of  fair  representa‐
tion requires the exclusive bargaining representative (i.e., the 
union) to “serve the interests of all members [of the bargain‐
ing  unit]  without  hostility  or  discrimination  toward  any,  to 
exercise its discretion with complete good faith and honesty, 
and  to  avoid  arbitrary  conduct.”  Vaca  v.  Sipes,  386  U.S.  171, 
177  (1967).  This  duty  is  not  limited  to  the  negotiation  pro‐
cess;  it  covers  all  union  representational  activity.  See  id.  at 
190–91 (duty of fair representation extends to grievance and 
arbitration); Air Line Pilots Ass’n, Int’l. v. O’Neil, 499 U.S. 65, 
67  (1991)  (“We  hold  that  the  rule  announced  in  Vaca  …  ap‐
plies to all  union activity … .”). The Supreme Court’s opin‐
34                                                         No. 13‐1264 

ion in Abood v. Detroit Bd. of Educ., 431 U.S. 209 (1977), sum‐
marized the scope of those duties well: 
      The designation of a union as exclusive representative 
      carries  with  it  great  responsibilities.  The  tasks  of  ne‐
      gotiating  and  administering  a  collective‐bargaining 
      agreement  and  representing  the  interests  of  employ‐
      ees in settling disputes and processing grievances are 
      continuing  and  difficult  ones.  They  often  entail  ex‐
      penditure  of  much  time  and  money.  …  The  services 
      of  lawyers,  expert  negotiators,  economists,  and  a  re‐
      search staff, as well as general administrative person‐
      nel, may be required. Moreover, in carrying out these 
      duties,  the  union  is  obliged  fairly  and  equitably  to 
      represent  all  employees  …,  union  and  nonunion, 
      within the relevant unit. 
Id. at 221 (internal citation and quotation marks omitted). 
    As this passage acknowledges, a major part of the  work 
assigned  to  most  unions  under  collective  bargaining  agree‐
ments  relates  to  the  administration  of  the  grievance  proce‐
dure. Grieving and arbitrating claims is not cheap. The web‐
site of the Teamsters union informs its members that 78% of 
their dues “stay with your local union” for a variety of pur‐
poses, including the retention of “[a]ttorneys to assist in ne‐
gotiations,      grievances,        and        arbitration.”        See 
http://teamster.org/about/frequently‐asked‐questions‐
faq#faq06  (this  and  all  other  websites  cited  in  this  opinion 
were  last  visited  August  29,  2014).  The  Labor  Arbitration 
Rules  of the  American Arbitration  Association, available  by 
following  the  links  in  the  Rules  &  Procedures  tab  at 
http://www.adr.org,  outline  a  comprehensive  process  that 
obviously  costs  real  money.  It  is  no  stretch  to  estimate  that 
No. 13‐1264                                                          35 

the cost of pursuing many grievances from initial investiga‐
tion through arbitration can reach into the thousands of dol‐
lars, representing the time of the affected employee and his 
union  representative,  witness  and  travel  costs,  arbitrator 
fees,  and  the  cost  of  outside  legal  counsel.  The  duty  of  fair 
representation  requires  the  union  to  absorb  these  costs 
whether or not the aggrieved employee is a union member. 
    Note the significant asymmetry embedded in this system. 
While  the  union  is  required  to  represent  all  persons  in  the 
bargaining unit fairly and equally, each one of these people 
is entitled to decide whether to become a member of the un‐
ion. Those who opt to become members will pay their union 
dues, which cover both activities such as collective bargain‐
ing, contract administration, and grievances (to which I refer 
as representational activities) and a variety of ancillary polit‐
ical or ideological activities (to which I refer as ancillary ac‐
tivities). But what of those who choose not to become mem‐
bers? It has been established for years that they may not be 
compelled to pay for the ancillary activities, no matter what 
the  label  placed  on  that  payment.  See  Commc’ns  Workers  of 
Am. v. Beck, 487 U.S. 735, 738 (1988). So any question of com‐
pelling support for speech with which the nonmember disa‐
grees is off the table. 
    Until now, however, reimbursement for the benefits that 
the union must confer on the nonmember has been a differ‐
ent matter, and for good reason. If there is no way to compel 
the  nonmember  employee  to  pay  the  actual  cost  of  the  ser‐
vices  the  union  is  obligated  to  provide  for  him,  a  classic 
“free‐rider”  problem  arises.  Free‐riding  is  a  potential  prob‐
lem  whenever  a  collective  good  (such  as  the  union  services 
here) is involved. If the good (or service) can be priced indi‐
36                                                        No. 13‐1264 

vidually (that is, the seller can ensure that only the buyer ob‐
tains  the  benefit),  free‐riding  will  not  be  a  problem.  But  if 
each person in the group obtains the benefit of the collective 
good whether or not she pays for it, then there is a risk that 
the supply of the good will diminish, or in the limiting case 
will  disappear  altogether.  See  generally  Earl  R.  Burbaker, 
Free Ride, Free Revelation, or Golden Rule? 18 J.L.  &  ECON. 147, 
149–150 (1975); Russell B. Korobkin & Thomas  S.  Ulen, Law 
and Behavioral Science: Removing the Rationality Exception from 
Law and Economics, 88 CALIF.  L.  REV. 1051, 1139 (2000). Thus, 
for example, the realization of the risk of free‐riding by dis‐
tributors  who  did  not  want  to  provide  services  that  manu‐
facturers  valued  led  antitrust  law  to  change  from  a  per  se 
prohibition  of  vertical  restraints  to  a  rule‐of‐reason  ap‐
proach. See Cont’l T.V., Inc. v. GTE Sylvania, Inc., 433 U.S. 36 
(1977);  Leegin  Creative  Leather  Prods.,  Inc.  v.  PSKS,  Inc.,  551 
U.S. 877 (2007). In our situation, the nonmember of the union 
will reap the benefits of being represented by the union dur‐
ing  a  grievance,  for  instance,  but  he  will  pay  nothing  for 
those  benefits,  which  might  include  a  lay  representative, 
maybe  even  a  lawyer,  investigative  services,  and  so  on—all 
things that cost the union real dollars to provide. In short, he 
will  take  a  “free  ride”  on  the  dues  that  the  union  members 
make to the union. 
     The same problem arises in a unionized workplace (that 
is,  a  workplace  in  which  a  majority  of  the  employees  have 
voted to have a union represent them, in an election  super‐
vised by the National Labor Relations Board, or NLRB). Be‐
cause all members of the bargaining unit benefit as a matter 
of  right  from  the  union’s  representational  activities  regard‐
less of whether they join the union, there is an incentive for 
employees in the bargaining unit “to refuse to contribute to 
No. 13‐1264                                                             37 

the  union  while  obtaining  benefits  of  union  representation 
that necessarily accrue  to  all employees.”  Abood, 431 U.S. at 
222. The benefits in this case, as in most, extend well beyond 
the boost from union speech that the Supreme Court found 
inadequate  to  support  a  rule  requiring  nonmember  fair 
share contributions in Harris v. Quinn, 134 S. Ct. 2618, 2636–
37 (2014). I discuss Harris in more detail below. 
    The question is therefore whether the law as it stands to‐
day includes a solution to the potential free‐rider problem. If 
it does, by creating a way to require nonmembers to pay for 
actual  benefits  received,  then  all  is  well.  If  it  does  not,  then 
issues  of  constitutional  magnitude  arise.  As  the  Supreme 
Court has recognized, “[t]o compel employees financially to 
support  their  collective‐bargaining  representative  has  an 
impact upon their First Amendment interests.” Id. But to ex‐
empt  employees  from  reimbursing  a  service  provider  for 
work performed creates a different constitutional issue—one 
that  the Supreme Court  has  had little to  no occasion to dis‐
cuss. But we can glean something from Phillips v. Washington 
Legal  Foundation,  524  U.S.  156  (1998),  which  addressed  the 
question  whether  interest  income  generated  by  funds  in 
lawyers’ trust accounts (IOLTA) was the private property of 
the client. The Court held that it was. That holding raised the 
question whether clients could be compelled to donate their 
property to a foundation that provided legal services to the 
indigent. In Brown v. Legal Foundation of Washington, 538 U.S. 
216 (2003), the Court held that if the state wished to require 
the  client’s  property  to  be  transferred  from  the  IOLTA  ac‐
count  to  the  foundation,  its  action  had  to  be  judged  under 
the Takings Clause of the Fifth Amendment. It held that the 
clients’ property had been taken for a public use when it was 
38                                                        No. 13‐1264 

turned  over,  see  538  U.S.  at  235,  but  that  no  compensation 
was due, because the petitioners’ net loss was zero. Id. at 240. 
    The lesson from the IOLTA cases for us is that a state law 
compelling  one  private  party  to  give  property  to  another 
private  party  must  be  assessed  under  the  Takings  Clause. 
The fact that those two cases involved money, while our case 
involves  the  compulsory  provision  of  services,  is  of  no  mo‐
ment. (This, incidentally, shows why the plaintiffs have sued 
the  correct  party:  it  is  the  Indiana  law  that  is  compelling 
them  to  donate  valuable  services  to  the  nonmembers of  the 
unions,  just  as  it  was  state  law  in  Phillips  and  Brown  that 
compelled clients to donate their money to the legal founda‐
tions.  Compare  ante  at  20.)  Services  cost  money  to  provide: 
union representatives must be paid, union lawyers must be 
paid,  and  collective  bargaining  is  not  free.  Justice  Scalia 
flagged this problem in his separate opinion in Lehnert v. Fer‐
ris Faculty Ass’n, 500 U.S. 507 (1991) (concurring in judgment 
in part, dissenting in part): 
           Where the state imposes upon the union a duty to 
      deliver  services,  it  may  permit  the  union  to  demand 
      reimbursement for them; or, looked at from the other 
      end,  where  the  state creates  in the nonmembers a le‐
      gal entitlement from the union, it may compel them to 
      pay the cost. The “compelling state interest” that justi‐
      fies  this  constitutional  rule  is  not  simply  elimination 
      of  the  inequity  arising  from  the  fact  that  some  union 
      activity  redounds  to  the  benefit  of  “free‐riding”  non‐
      members;  private  speech  often  furthers  the  interests 
      of nonspeakers, and that does not alone empower the 
      state to compel the speech to be paid for. What is dis‐
      tinctive,  however,  about  the  “free  riders”  who  are 
No. 13‐1264                                                               39 

    nonunion  members  of  the  union’s  own  bargaining 
    unit is that in some respects they are free riders whom 
    the law requires the union  to  carry  – indeed, requires 
    the  union  to  go  out  of  its  way  to  benefit,  even  at  the 
    expense  of  its  other  interests.  In  the  context  of  bar‐
    gaining,  a  union  must  seek  to  further  the  interests  of 
    its nonmembers; it cannot, for example, negotiate par‐
    ticularly  high  wage  increases  for  its  members  in  ex‐
    change for accepting no increases for others. Thus, the 
    free ridership (if it were left to be that) would be not 
    incidental  but  calculated,  not  imposed  by  circum‐
    stances but mandated by government decree. 
Id.  at  556.  Lehnert  itself  dealt  with  limitations  on  the  use  by 
public‐sector unions of dissenters’ contributions. The Court’s 
holding  that  the  state  constitutionally  was  not  permitted  to 
compel  its  employees  to  subsidize  legislative  lobbying  or 
other  political  activities  in  no  way  undermines  the  force  of 
Justice Scalia’s  observations about  the free‐rider  problem  as 
it  relates  to  the  representational  services  that  the  unions 
must provide to nonmembers. 
    Acting  wholly  within  the  boundaries  of  the  governing 
legislation, the Supreme Court has reconciled the costly du‐
ties  imposed  by  law  on  unions  with  the  rights  of  workers 
who  do  not  wish  to  participate  in  (or  pay  for)  that  union’s 
nonrepresentational  activities.  It  has  done  so  by  drawing  a 
line between what non‐union members of a bargaining unit 
can and cannot be compelled to pay the union. Pursuant to 
section 8(a)(3) of the NLRA, 29 U.S.C. § 158(a)(3), unions and 
employers  may  require  all  employees  within  a  bargaining 
unit (union members and nonmembers alike) to pay the un‐
ion  for  the  costs  associated  with  the  union’s  collective  bar‐
40                                                           No. 13‐1264 

gaining and contract administration functions. See, e.g., Beck, 
487 U.S. at 738. Beck held that although section 8(a)(3) of the 
Act  permits  an  employer  and  a  union  to  enter  into  an 
agreement  under  which  all  employees  must  make  certain 
payments to the union (essentially reimbursing the union for 
services promised and rendered), it does not permit the un‐
ion to collect funds from objectors for activities “unrelated to 
collective  bargaining,  contract  administration,  or  grievance 
adjustment.” Id. 
     My colleagues believe that Beck characterizes those objec‐
tors as union “members,” and indeed at one point the Court 
says that “the ‘membership’ that may be so required [by sec‐
tion  8(a)(3)]  has  been  ‘whittled  down  to  its  financial  core.’” 
Id.  at  745.  But  all  the  Court  is  talking  about  at  that  point  in 
the  opinion  is  what  can  be  compelled  of  employees.  Else‐
where, it makes clear that the Beck objectors were not union 
members. How else can one read the statement at the begin‐
ning  of  the  opinion,  where  the  Court  says  “[i]n  June  1976, 
respondents,  20  employees  who  chose  not  to  become  union 
members, initiated this suit … .” Id. at 739 (emphasis added). 
The  majority  has  effectively  deleted  from  the  Court’s  Beck 
opinion its statement of the precise issue it was deciding: 
      Today  we  must  decide  whether  this  provision  also 
      permits  a  union,  over  the  objections  of  dues‐paying 
      nonmember  employees,  to  expend  funds  so  collected 
      on  activities  unrelated  to  collective  bargaining,  con‐
      tract  administration,  or  grievance  adjustment,  and,  if 
      so, whether such expenditures violate the union’s du‐
      ty  of  fair  representation  or  the  objecting  employees’ 
      First Amendment rights. 
Id. at 738 (emphasis added).  
No. 13‐1264                                                        41 

    To  justify  its  decision  to  assign  the  status  of  statutory 
“members” to nonmembers of the union, the majority seizes 
on the comment to which I just referred, to the effect that the 
1947  amendments  to  the  NLRA  “whittled  down”  the  term 
“membership” in the statute to its “financial core.” This lan‐
guage came directly from NLRB v. General Motors Corp., 373 
U.S.  734,  742  (1963),  and  so  in  order  to  understand  it,  we 
must look at that decision. When one does so, it is apparent 
that  the  majority’s  reading  cannot  stand.  Nothing  in  either 
General Motors or Beck wiped out the concept of nonmember 
in the course of defining the term “member.” The passage in 
General Motors from which that quote is lifted is prefaced by 
the  statement  that  “[u]nder  the  second  proviso  to  § 8(a)(3), 
the  burdens  of  membership  upon  which  employment  may 
be conditioned are expressly limited to the payment of initia‐
tion  fees  and  monthly  dues.”  Id.  (emphasis  added).  The  Court 
did not equate “initiation fees and monthly dues” to the fair‐
share  payment  that  it  recognized  a  quarter  century  later  in 
Beck.  The  only  point  it  was  making  in  General  Motors  was 
that a duty to pay both initiation fees and monthly dues was 
enough to make someone a “member,” even if the union dis‐
claimed  the  idea  that  membership  went  along  with  those 
payments.  Reality,  in  other  words,  is  what  governs;  not  la‐
bels. Unsurprisingly, people who are compelled to pay pre‐
cisely  the  same  amount  as  union  members  pay  should  be 
considered de facto members. With this background in mind, 
the majority’s rationale for disregarding the Court’s own de‐
scription of the issue that it decided in Beck falls apart. Beck 
makes clear that objectors are not members, but that they can 
be compelled to pay for the services that they consume. 
   In so doing, Beck fine‐tunes the rules governing a recog‐
nized  union,  on  the  one  hand,  and  the  nonmembers  for 
42                                                       No. 13‐1264 

whom  the  union  is  responsible,  on  the  other.  It  does  so  by 
holding that while the collection of dues unrelated to collec‐
tive bargaining (and other representational activities such as 
the handling of grievances) would violate the First Amend‐
ment rights of the nonmembers, federal law nevertheless en‐
titles  the  union  to  collect  fees  “fixed  by  their  underlying 
purpose—defraying the costs of collective bargaining.” Beck, 
487  U.S.  at  759.  Interestingly,  the  Court  alluded  to  the  free‐
rider  issue  when  it  recognized  that  the  legislative  justifica‐
tion  for  section  8(a)(3)  was  to  “ensur[e]  that  nonmembers 
who obtain the benefits of union representation can be made 
to pay for them … .” Id. 
     Before turning to the way in which these principles apply 
to the case before us, I add a few words about the Supreme 
Court’s  recent  decision  in  Harris  v.  Quinn,  supra.  The  ques‐
tion in Harris was “whether the First Amendment permits a 
State to compel personal care providers to subsidize speech 
on  matters  of  public  concern  by  a  union  that  they  do  not 
wish  to  join  or  support.”  134  S.  Ct.  at  2623.  The  Court  an‐
swered that question in the negative. It held that the person‐
al care workers could not be required to pay even the agency 
fee that Abood had authorized, in the unusual circumstances 
of  their  workplace.  The  Court  stressed  the  fact  that  the  dif‐
ference between core union speech and issues such as wag‐
es,  pensions,  and  benefits  for  public  employees  is  far  more 
elusive  than  it  is  for  private  employees.  It  commented  on 
“the  conceptual  difficulty  of  distinguishing  in  public‐sector 
cases  between  union  expenditures  that  are  made  for  collec‐
tive‐bargaining purposes and those that are made to achieve 
political ends.” Id. at 2632. The Court also found significant 
the fact that the personal care assistants were hardly public 
employees  at  all:  they  were  hired,  fired,  and  supervised  by 
No. 13‐1264                                                         43 

the client, and they were not eligible for a host of state bene‐
fits.  This  unusual  status,  it  wrote,  “has  important  implica‐
tions” for the ability of the union to charge an agency fee. Id. 
at  2636.  Abood’s  rationale  “is  based  on  the  assumption  that 
the union possesses the full scope of powers and duties gen‐
erally available under American labor law.” Id. 
    In Harris, practically the only thing the union was doing 
was presenting its views to the state. It could not set wages, 
which were established by law, and it had no authority over 
grievances. In that setting, all that was left was speech. Well‐
established principles entitled the objectors to refuse to pay a 
fee  that  could  only  be  subsidizing  that  speech.  The  Court 
uncovered nothing of value that the union was compelled to 
furnish to  the  objectors, and so it had  no occasion  to  worry 
about any compelled transfer of property or services. 
    The  case  before  us  does  not  share  those  distinguishing 
features of Harris. It concerns private employers and private 
employees,  not  state  employees.  The  rights  of  employees 
who are not union members to refrain from subsidizing un‐
ion speech are fully protected by their entitlement to give the 
union only a “fair share” that is capped by the costs of repre‐
sentational  activity.  The  Harris  Court  itself  recognized  that 
the  case  before  it  lacked  all  of  the  features  that  have  been 
understood to justify the agency fee: 
   What  justifies  the  agency  fee,  the  argument  goes,  is 
   the  fact  that  the  State  compels  the  union  to  promote 
   and protect the interests of nonmembers. Ibid. Specifi‐
   cally, the union must not discriminate between mem‐
   bers  and  nonmembers  in  “negotiating  and  adminis‐
   tering  a  collective‐bargaining  agreement  and  repre‐
   senting the interests of employees in settling disputes 
44                                                         No. 13‐1264 

      and processing grievances.” Ibid. This means that the 
      union  “cannot,  for  example,  negotiate  particularly 
      high  wage  increases  for  its  members  in  exchange  for 
      accepting no increases for others.” Ibid. And it has the 
      duty to provide equal and effective representation for 
      nonmembers in grievance proceedings, see Ill. Comp. 
      Stat.  Ann.,  ch. 5,  §§ 315/6, 315/8,  an undertaking  that 
      can  be  very  involved.  See,  e.g.,  SEIU:  Member  Re‐
      sources,  available  at  www.seiu.or/a/members/
      disputes‐and‐grievances‐rights‐procedures‐and‐best‐
      practices.php  (detailing  the  steps  involved  in  adjust‐
      ing grievances). 
134  S.  Ct.  at  2636–37.  Every  one  of  the  features  that  was 
missing in Harris is present in the case before us. I therefore 
conclude  that  nothing  in  Harris  undermines  either  Beck  or 
the analysis I have described thus far. 
                                     II 
    The  question  before  us  is  how  these  principles  operate 
when  a  state  chooses  to  adopt  a  so‐called  “right‐to‐work” 
law  (either  by  statute  or  in  its  constitution).  Indiana  has 
passed  such  a  law.  See  IND.  CODE  §  22‐6‐6.  Federal  law 
leaves  some  room  for  such  state  laws,  pursuant  to  section 
14(b)  of  the  NLRA,  29  U.S.C.  §  164(b).  But  the  question  is 
whether state law can command the union (a private organi‐
zation) to perform uncompensated services for other private 
parties (the nonmembers). If the federal labor laws preempt 
this  kind  of  state  law,  then  the  state  law  must  yield.  If  the 
federal  statute  either  authorizes  this  kind  of  taking  or  is  si‐
lent,  then  we  must  move  to  the  constitutional  issues  to 
which I have alluded. 
No. 13‐1264                                                        45 

    Bearing in mind that we should always consider statuto‐
ry  arguments  first,  see,  e.g.,  Solid  Waste  Agency  of  N.  Cook 
Cnty. v. U.S. Army Corps of Eng’rs, 531 U.S. 159, 162 (2001), I 
analyze  the  NLRA  before  tackling  any  constitutional  issue. 
We all agree that the pivotal section of the NLRA is section 
14(b),  29  U.S.C.  §  164(b).  Section  14(b)  was  added  to  the 
NLRA in 1947 by the Taft‐Hartley Act, 61 Stat. 151, as part of 
an effort to rein in certain union practices that Congress re‐
garded  as  abusive.  Entitled  “Agreements  requiring  union 
membership  in  violation  of  State  law,”  section  14(b)  states 
that: 
   Nothing  in  this  subchapter  shall  be  construed  as  au‐
   thorizing  the  execution  or  application  of  agreements 
   requiring membership in a labor organization as a con‐
   dition  of  employment  in  any  State  or  Territory  in 
   which  such  execution  or  application  is  prohibited  by 
   State or Territorial law. 
29  U.S.C.  §  164(b)  (emphasis  added).  This  is  the  language 
that we must construe. The question is what it means to say 
that states can prohibit agreements requiring “membership” 
in a labor organization as a condition of employment. More 
particularly, we must decide whether section 14(b) authoriz‐
es  the  sweeping  prohibitions  found  in  Indiana’s  Right  to 
Work law. Plaintiffs challenge both section 3 and section 8 of 
that law, Ind. Code §§ 22‐6‐6‐3 and 22‐6‐6‐8, but I agree with 
the  majority  that  section  3  adds  nothing  to  the  picture.  I 
therefore focus on subparts 2 and 3 of section 8, which pro‐
vide as follows in relevant part: 
   A person may not require an individual to: 
   … 
46                                                          No. 13‐1264 

      (2)  pay  dues,  fees,  assessments,  or  other  charges  of 
      any kind or amount to a labor organization; or 
      (3)  pay  to  a  charity  or  third  party  an  amount  that  is 
      equivalent  to  or  a  pro  rata  part  of  dues,  fees,  assess‐
      ments, or other charges required of members of a la‐
      bor organization; 
      as a condition of employment or continuation of em‐
      ployment. 
IND. CODE § 22‐6‐6‐8 (emphasis added). 
     “Statutory  interpretation  begins  with  the  plain  language 
of the statute.” United States v. Berkos, 543 F.3d 392, 396 (7th 
Cir.  2008).  Courts  should  assume  that  “the  purpose  of  the 
statute  is  communicated  by  the  ordinary  meaning  of  the 
words Congress used; therefore, absent any clear indication 
of  a  contrary  purpose,  the  plain  language  is  conclusive.” 
United  States  v.  Ye,  588  F.3d  411,  414–15  (7th  Cir.  2009).  My 
colleagues  read  the  word  “membership”  oddly,  as  a  word 
that describes both union members and nonmembers of the 
union.  Nonmembers  somehow  morph  into  members,  they 
say,  if  the  nonmembers  are  required  to  pay  the  union  any‐
thing,  even  a  fee  limited  to  reimbursement  for  the  services 
that  federal  law  insists  they  are  entitled  to  receive  from  the 
union.  By  this  logic,  I  become  a  member  of  Chicago’s  Uni‐
versity Club the minute I so much as pay for my dinner at an 
event  hosted  there.  This  would  come  as  a  surprise  to  both 
the Club and me. One might even ask if money is significant 
at  all:  I  assume  that  nonmembers  who  enjoy  union  services 
for  free  fall outside  even  the majority’s  definition of “mem‐
bership,” though I do not know why that should be the case, 
if they are still being represented by the union. The majority 
No. 13‐1264                                                           47 

believes  that  its  interpretation  of  section  14(b)  is  compelled 
by the language of the NLRA, as interpreted by the Supreme 
Court.  In  addition,  it  relies  very  heavily  on  the  legislative 
history of the Taft‐Hartley Act, ante at 13–18. With respect, I 
do not agree with its reading of the statutory language, and I 
cannot  agree  that  the  legislative  history  has  any  particular 
persuasive value. 
    The decisions known as Retails Clerks I and II marked the 
first time  the  Supreme Court addressed  a state’s  power  un‐
der  section  14(b).  See  Retail  Clerks  Int’l  Ass’n,  Local  1625  v. 
Schermerhorn,  373  U.S.  746  (1963)  (Retail  Clerks  I)  and  Retail 
Clerks  Int’l  Ass’n,  Local  1625  v.  Schermerhorn,  375  U.S.  96 
(1963) (Retail  Clerks  II). In Retail  Clerks I the Court  reviewed 
an agency‐shop agreement under which all employees at the 
company  were  required  to  pay  full  union  fees,  whether  or 
not they were union members. The Court had held in General 
Motors  that  an  agency  shop  clause  that  was  not  prohibited 
by state law was a permissible subject of collective bargain‐
ing.  373  U.S.  at  735.  But  General  Motors  arose  in  Indiana, 
which at the time permitted agency‐shop agreements; Retail 
Clerks  I,  in  contrast,  arose  in  Florida,  which  has  a  right‐to‐
work  law  that  forbade  these  arrangements.  Relying  on  sec‐
tion  14(b)  and  the  right‐to‐work  legislation,  the  plaintiffs 
(non‐unionized employees) brought a lawsuit seeking a dec‐
laration  that  the  agency‐shop  provision  was  void.  Defend‐
ants argued, inter alia, that section 14(b) gave states only the 
power  to  prohibit  agreements  that  required  “membership” 
in labor organizations. Agency‐shop agreements, defendants 
pointed out, did not require membership; they “merely” re‐
quired  nonmembers  to  pay  fees  equal  to  membership  fees. 
This, defendants urged, was compatible with the statute. 
48                                                        No. 13‐1264 

    The district court found that the state’s right‐to‐work law 
outlawed  not  only  union  shops  (under  which  union  mem‐
bership could be compelled) but also agency shops. The Su‐
preme  Court  affirmed,  finding  that  “[a]t  the  very  least,  the 
agreements  requiring  ‘membership’  in  a  labor  union  which 
are  expressly  permitted  by  the  proviso  [to  8(a)(3)]  are  the 
same  ‘membership’ agreements  expressly placed within the 
reach  of  state  law  by  §  14(b).”  373  U.S.  at  751.  Pointing  to 
General  Motors,  the  Court  found  that  agency‐shop  arrange‐
ments “which impose[] on employees the only membership 
obligation enforceable under § 8(a)(3) by discharge, namely, 
the obligation to pay initiation fees and regular dues – is the 
‘practical  equivalent’  of  an  ‘agreement  requiring  member‐
ship  in a  labor  organization as  a  condition  of employment.’ 
Whatever  may  be  the  status  of  less  stringent  union‐security  ar‐
rangements, the agency shop is within § 14(b).” Id. at 751–52 
(emphasis added). 
    As  the  statement  just  highlighted  demonstrates,  the 
Court  was  careful  in  Retail  Clerks  I  to  leave  for  another  day 
the  status  of  less  comprehensive  arrangements.  It  observed 
that  the  petitioners  originally  had  likened  their  case  to  the 
General  Motors  agency  shop.  373  U.S.  at  752  n.4.  Only  later, 
upon briefing and argument, did they try to distinguish their 
situation  from  the  full‐blown  agency  shop.  Id.  At  that  late 
hour, they argued that the clause in their agreement provid‐
ed  that  nonunion  employees  would  contribute  to  the  union 
“for  the  purpose  of  aiding  the  Union  in  defraying  costs  in 
connection  with  its  legal  obligations  and  responsibilities  as 
the  exclusive  bargaining  agent  of  the  employees  in  the  ap‐
propriate bargaining unit.” Id. at 752. The petitioners assert‐
ed that this language confined payments from nonmembers 
“to collective bargaining purposes alone” and prohibited the 
No. 13‐1264                                                         49 

union  from  using  the  payments  “for  institutional  purposes 
unrelated to its exclusive agency functions.” Id. 
    The  Supreme  Court  rejected  this  last‐minute  attempt  to 
distinguish General Motors. It pointed out that contrary to the 
petitioners’ suggestion, the clause at issue imposed “no iron‐
clad  restriction”  on  what  the  union  could  do  with  the  pay‐
ments it received from nonmembers, and thus there was no 
safeguard against the union’s use of the money for “institu‐
tional  items.”  Id.  at  753.  In  addition,  because  the  proposed 
“service fee” was set at an amount equal to the union’s initi‐
ation fees and dues, which could be used for any number of 
purposes, there was no guarantee that a nonmember would 
not pay more of the union’s collective bargaining costs “than 
his pro rata share.” Id. at 754. The Court explained: 
   If the  union’s total  budget is divided  between collec‐
   tive  bargaining  and  institutional  expenses  and  if 
   nonmember  payments,  equal  to  those  of  a  member, 
   go  entirely  for  collective  bargaining  costs,  the  non‐
   member will pay more of these expenses than his pro 
   rata  share.  The  member  will  pay  less  and  to  that  ex‐
   tent a portion of his fees and dues is available to pay 
   institutional  expenses.  The  union’s  budget  is  bal‐
   anced. By paying a larger share of collective bargain‐
   ing costs the nonmember subsidizes the union’s insti‐
   tutional activities. 
Id. Accordingly, there was no reason why the clause should, 
“in the present posture of the case, be construed against re‐
spondent  to  raise  a  substantial  difference  between  this  and 
the  General  Motors  case.”  Id.  at  752.  It  would  be  anomalous, 
the  Court  said,  to  let  a  state  ban  agency‐shop  agreements 
under  which  union  members  and  nonmembers  paid  equal 
50                                                       No. 13‐1264 

shares  while  forbidding  it  to  ban  an  arrangement  in  which 
nonmembers  might  pay  even  more  bargaining  costs  than 
members. Id. at 754. 
    Retail Clerks I thus stands only for the proposition that a 
union  may  not  do  an  end‐run  around  section  14(b)  by  im‐
posing  financial  exactions  on  nonmembers  exactly  equal  to 
the charges borne by members. As I already have noted, Re‐
tails  Clerks  I  reserved  the  status  of  more  genuine  accommo‐
dations to nonmembers for another day. This is that day, for 
our  court.  Indiana’s  flat  prohibition  against  agreements  be‐
tween  employers  and  unions  under  which  a  union  non‐
member cannot be charged even for legally required and bo‐
na fide representational activities goes well beyond the de fac‐
to  membership  the  Supreme  Court  considered  in  Retail 
Clerks I. 
   Well‐established  principles  of  labor  preemption  also 
stand  in  the  way  of  the  majority’s  result.  While  there  is  no 
express preemption clause in the NLRA, the Supreme Court 
has  recognized  that  its  preemptive  reach  is  broad.  See  Ben‐
jamin I. Sachs, Despite Preemption: Making Labor Law in Cities 
and  States, 124  HARV.  L.  REV.  1153,  1154  (“It  would  be  diffi‐
cult to find a regime of federal preemption broader than the 
one  grounded  in  the  …  (NLRA)”).  In  Garmon,  the  Supreme 
Court  held  that  states  may  not  regulate  activities  even  “ar‐
guably”  protected  or  prohibited  by  federal  labor  law.  San 
Diego  Bldg.  Trades  Council,  Etc.  v.  Garmon,  359  U.S.  236,  245 
(1959). In Machinists, it went even further, finding that state 
regulation  of  union  activity  that  was  neither  protected  nor 
prohibited  by  federal  labor  law  was  preempted,  as  “Con‐
gress intended that the conduct be … left ‘to be controlled by 
the  free  play  of  economic  forces’”  and  “not  be  regulable  by 
No. 13‐1264                                                         51 

States  any  more  than  by  the  NLRB.”  Lodge  76,  Int’l  Ass’n  of 
Machinists  v.  Wis.  Emp’t  Relations  Comm.,  427  U.S.  132,  149 
(1976). Against this  backdrop, I  believe  that  we  are not  free 
to read section 14(b) as the majority does. It is instead a nar‐
row  exception  to  an  otherwise  encompassing  preemption 
regime. 
    In other section 14(b) cases courts have struck down simi‐
larly  restrictive  state  laws  as  outside  the  scope  of  section 
14(b)  and  therefore  preempted.  For  example,  in  N.L.R.B.  v. 
Houston  Chapter,  Associated  Gen.  Contractors  of  Am.,  Inc.,  349 
F.2d 449 (5th Cir. 1965), the Fifth Circuit held that a demand 
for  a  nondiscriminatory  hiring‐hall  clause  by  the  union  did 
not fall within the area carved out for state regulation by sec‐
tion 14(b) and thus the state was preempted from banning it. 
The court explained its decision as follows: 
   It is true that the terms of § 14(b) as well as the legisla‐
   tive history suggest the intent on the part of Congress 
   to  save to the states the right to prohibit compulsory 
   unionism.  However,  the  long  and  the  short  of  this 
   matter is that § 14(b) contemplates only those forms of 
   union  security  which  are  the  practical  equivalent  of 
   compulsory  unionism.  Membership  in  the  union  is 
   not compulsory under the clause here in question. … 
   No doubt union membership will be encouraged un‐
   der  the  arrangement,  indeed  it  may  be  a  boon  to  the 
   union;  nevertheless  such  an  arrangement  does  not 
   constitute  compulsory  unionism  so  long  as  the  ar‐
   rangement is not employed in a discriminatory man‐
   ner. 
Id.  at  453  (internal  citations  omitted).  The  Eighth  Circuit 
made  the  same  point  in  Laborers’  International  Union,  Local 
52                                                        No. 13‐1264 

107 v. Kunco, Inc., 472 F.2d 456 (8th Cir. 1973), where it com‐
mented that “[s]ection 14(b) does not empower states to ban 
all involuntary relationships between workers and unions. It 
merely allows the prohibition of ‘agreements requiring mem‐
bership  in  a  labor  organization  as  a  condition  of  employ‐
ment … .’” Id. at 458. See also Local Union No. 415 of Int’l Bhd. 
of  Elec.  Workers  v.  Hansen,  400  P.2d  531,  536–37  (Wyo.  1965) 
(finding  preempted  statute  providing  that  “no  person  is  re‐
quired to have any connection with” a labor organization as 
a condition of employment or continued employment). 
    It  is  true,  as  my  colleagues  point  out,  that  the  Court  of 
Appeals  for  the  District  of  Columbia  decided  32  years  ago 
that  the  assessment  of  even  representational  fees  against 
nonunion  members  was  an  unfair  labor  practice  in  a  right‐
to‐work  state.  See  Intʹl  Union  of  the  United  Assʹn  of  Journey‐
men & Apprentices of the Plumbing & Pipefitting Indus. of the U. 
S.  &  Canada,  Local  Unions  Nos.  141,  229,  681,  &  706  v. 
N.L.R.B.,  675  F.2d  1257,  1267–68  (D.C.  Cir.  1982).  But  the 
Plumbing & Pipefitting decision cannot be reconciled with the 
Supreme  Court’s  later  Retail  Clerks  decisions  nor  with  the 
distinction  that  Beck  drew  between  the  limited  obligations 
that nonmembers retain and those voluntarily borne by un‐
ion members. Judge Mikva’s dissenting opinion was, in my 
view, prescient; it also provides a useful and comprehensive 
review  of  the  legislative  history  of  section  14(b)  that  sup‐
ports the conclusion he would have reached (and that I reach 
here).  See  Id.  at  1268–75.  Rather  than  repeat  Judge  Mikva’s 
account, I mention only a few of the highlights for the bene‐
fit of those who regard legislative history as a useful tool, in 
order to illustrate the fact that the pieces of legislative histo‐
ry the majority has found do not represent either the last or 
the only way to look at it. 
No. 13‐1264                                                             53 

    As I noted at the outset, modern American labor law be‐
gan  with  the  passage  of  the  Wagner  Act  in  1935.  Enacted 
against  the  backdrop  of  significant  violence  between  work‐
ers and employers at  the beginning of  the 20th century, the 
Wagner  Act  gave  workers  the  right  to  organize  in  unions 
and  to  bargain  collectively  with  their  employers.  After 
World War II, however, there was a feeling by some in Con‐
gress that the pendulum had swung too far in the direction 
of  unionization.  In  particular,  closed‐shop  agreements,  un‐
der which an employer agreed to hire union members only, 
were thought by some members of Congress to be a power‐
ful tool that union leaders were abusing. On the other hand, 
the  very  same  members  of  Congress  were  sympathetic  to‐
ward  other  union  security  agreements.  In  response,  Con‐
gress passed the Taft‐Hartley Act of 1947, 61 Stat. 151. Taft‐
Hartley  introduced  many  changes  to  the  NLRA,  some  ad‐
ministrative,  some  substantive.  Like  most  legislation,  it  re‐
flected a compromise, in this case between union and man‐
agement  interests.  Congress  “added  provisions  making  it 
more  difficult  for  workers  to  obtain  a  union  shop  (i.e.,  a 
workplace in which the employer is free to hire anyone, but 
new employees can be required to join the union after hire), 
but [] retained the union shop as a mandatory subject of bar‐
gaining  in  section  8(a).”  Plumbing  &  Pipefitting  Indus.,  675 
F.2d at 1272. 
   The  legislative  history  of  section  14(b)  indicates  that  the 
drafters  understood  it  as  a  reaffirmation  of  the  original 
NLRA: 
   It was never the intention of the National Labor Rela‐
   tions  Act,  as  is  disclosed  by  the  legislative  history  of 
   that  act,  to  preempt  the  field  in  this  regard  so  as  to 
54                                                          No. 13‐1264 

      deprive the States of their powers to prevent compul‐
      sory  unionism.  Neither  the  so‐called  “closed  shop” 
      proviso  in  section  8(3)  of  the  existing  act  nor  the  un‐
      ion shop and maintenance of membership proviso in 
      section  8(a)(3)  of  the  conference  agreement  could  be 
      said  to  authorize  arrangements  of  this  sort  in  States 
      where  such  arrangements  were  contrary  to  the  State 
      policy. To make certain that there should be no ques‐
      tion about this, section 13 was included in the House 
      bill.  The  conference  agreement,  in  section  14(b),  con‐
      tains a provision having the same effect. 
Id.  at  1272  (citing  H.R.  Conf.  Rep.  No.  510,  80th  Cong.,  1st 
Sess.  60  (1947),  Leg.  Hist.  at  564).  As  Judge  Mikva  pointed 
out,  the  “predominant  if  not  the  only  purpose  of  section 
14(b) was to provide yet one more check on the abuses that 
could  exist  under  compulsory  unionism.”  Id.  at  1273.  But 
what did that mean? Congress did not define what it meant 
by  the  key  term  for  our  purposes,  “compulsory  unionism.” 
Individual  members,  however,  gave  examples  indicating 
that  they  were  thinking  of  the  closed  shop  or  occasionally 
the union shop; no one breathed a word about the legitimacy 
of  requiring  nonmembers  of  the  union  to  pay  for  services 
that the union was legally compelled to give them. 
    The  majority  notes  that  as  of  the  time  Taft‐Hartley  was 
under  consideration,  12 states  had right‐to‐work laws  in  ef‐
fect,  and  that  the  laws  of  seven  in  that  group  included  lan‐
guage  similar  to  that  found  in  the  Indiana  law  before  us. 
Ante  at  12–13.  From  this  fact,  it  infers  that  Congress  must 
have intended to endorse all 12 of the state laws in effect. But 
we have no idea what Congress as a whole thought, and in 
the  end  it  is  beside  the  point.  We  can  assume  that  some 
No. 13‐1264                                                           55 

members  who  voted  for  Taft‐Hartley  believed,  or  hoped, 
that each one of the 12 state laws would be free to operate in 
the  broadest  possible  way.  Others  who  voted  for  the  bill 
might  have  expected  each  state  statute  to  be  tested  in  the 
courts,  which  after  all  are  the  institution  with  the  final  au‐
thority  to  “say  what  the  law  is.”  Marbury  v.  Madison,  1 
Cranch  (5  U.S.)  137  (1803).  Since  the  language  varied  from 
statute to statute, the latter expectation would have been far 
from  unreasonable.  “Statutes  are  drafted  by  multiple  per‐
sons,  often  with  conflicting  objectives.”  Frank  H.  Easter‐
brook,  Judges  as  Honest  Agents,  33  HARV.  J.L.  &  PUB.  POL’Y 
915,  922  (2010).  The  safest  course  is  therefore  to  look  at  the 
language  of  the  statute,  in  context  of  course,  and  to  reason 
from there. 
     As the line the Supreme Court drew between the General 
Motors decision and the Retail Clerks case demonstrates, sec‐
tion  14(b)  allows  states  to  opt  out  of  anything  resembling  a 
union shop or an agency shop. But it does not permit them 
to allow any worker who wishes to free‐ride on the union’s 
mandatory  efforts  on  the  nonmember’s  behalf  to  do  so. 
Without the protection of section 14(b), sections 8(2) and (3) 
of  the  Indiana  statute  must  fall  under  normal  preemption 
analysis. 
                                     III 
    If, contrary to my analysis, one were to conclude that In‐
diana  has  worked  out  a  way  to  conscript  the  union  into 
providing  uncompensated  services  to  anyone  who  decides 
to opt out of union membership, it would become necessary 
to decide whether such a rule is permissible under the Tak‐
ings Clause of the Fifth Amendment, as applied to the states 
under  the  Fourteenth  Amendment.  The  majority  is  suffi‐
56                                                         No. 13‐1264 

ciently worried about this possibility that its first response is 
to suggest that the plaintiffs have forfeited the point. Ante at 
19–20.  I  disagree  with  them.  First,  we  are  not  compelled  to 
invoke  forfeiture  rules  in  civil  cases,  and  given  the  im‐
portance of this question, I would not duck the issue on that 
basis. Second, plaintiffs have argued throughout that the In‐
diana  statute  is  unconstitutional,  and  at  least  one  Indiana 
court has come to the conclusion that it indeed effects a tak‐
ing  under  the  state  constitution.  See  Sweeney  v.  Zoeller,  No. 
45D01‐1305‐PL‐52  (Super.  Ct.  of  Lake  Cnty.  Sept.  5,  2013). 
Plaintiffs called that decision to our attention. If the law falls 
on  state  grounds,  so  be  it;  our  case  will  be  moot.  But  if  the 
higher state courts ultimately uphold the law under the state 
constitution,  however,  the  federal  constitutional  issue  will 
remain. In my view, the issue has been preserved adequately 
and  even  if  it  has  been  raised  only  indirectly,  we  should 
reach it. 
    Given the IOLTA cases and the confiscatory nature of the 
Indiana  statute,  which  requires  unions  to  provide  services 
for  free  to  the  objectors,  if  there  is  no  preemption,  then  I 
would feel compelled to find a taking. (Principles of federal 
preemption do not permit us to use the justification that the 
majority  raises:  they  believe  that  this  is  all  the  fault  of  the 
duty of fair representation in federal law. Ante at 20. But it is 
not up to the state to override that duty; we must take it as a 
given.)  The  two  most  basic  economic  rights  enjoyed  in  the 
United States are (1) that the government may not confiscate 
private  property  for  public  use  without  just  compensation, 
and (2) that the takings power must be exercised for a public 
purpose,  and so  the  government may not take the  property 
of one private party for the sole purpose of transferring it to 
another  private  party,  regardless  of  whether  “just” 
No. 13‐1264                                                        57 

compensation is paid. See Kelo v. City of New London, Conn., 
545  U.S.  469,  477  (2005).  The  majority,  unfortunately,  has 
given  a  green  light  to  just  such  an  uncompensated  private 
transfer.  It  does  so  by  holding  that  states  can  categorically 
prohibit unions and employers from requiring nonmembers 
to  reimburse  the  union  for  the  costs  the  union  is  federally 
obligated  to  incur.  Even  in  Kelo,  the  taking  of  one  person’s 
property in order to transfer it to a second private party was 
justified  by  the  alleged  public  purpose  of  economic 
redevelopment.  See  id.  at  494  (O’Connor,  J.,  dissenting). 
Here, no public purpose is even alleged. 
    How this can be anything but an unconstitutional taking 
I do not know. I am aware of no precedent in other areas to 
support it. We would be shocked by a rule providing that, as 
a condition of receiving a business license in a city, a compa‐
ny selling gasoline had to give it away to any customer who 
did not want to pay. Or, to take another example, think of the 
cooperative  buying  associations  that  small  businesses  often 
create so that they can enjoy economies of scale. See, e.g., Nw. 
Wholesale Stationers, Inc. v. Pac. Stationery & Printing Co., 472 
U.S. 284 (1985). Under the majority’s rule, a state could com‐
pel  the  association  to  furnish  products  even  to  nonmem‐
bers—perhaps even for free—if that nonmember objected to 
an association rule requiring all members to include contra‐
ceptive  services  in  their  health  insurance  plans.  The  repre‐
sentational  services  that  unions  provide  cost  real  money. 
That is most apparent when the grievance process is at stake, 
but  the  negotiation  of  a  collective  bargaining  agreement 
cannot be done at zero cost. 
   The majority makes the surprising assertion that the un‐
ion’s “seat at the bargaining table” somehow compensates it 
58                                                       No. 13‐1264 

for the myriad real costs it incurs on behalf of nonmembers. 
Ante at 20–21. That idea does not hold up under any level of 
scrutiny.  First,  this  suggestion  fundamentally  misunder‐
stands how the union obtains its seat at the bargaining table. 
The union does so if and only if it succeeds in winning a rep‐
resentational  election  sponsored  by  the  NLRB;  it  does  not 
win that seat either through the grace of the employer or in 
exchange  for  some  kind  of  quid  pro  quo  from  either  the  em‐
ployer or the bargaining‐unit employees (i.e., “you cover the 
expenses  of  collective  bargaining  and  grievance  processing, 
and  in  exchange  we’ll  let  you  participate  in  the  process”). 
Second,  the  majority  seems  to  think  that  the  employer  re‐
ceives no benefits from collective bargaining, but that is not 
true  either.  Collective  bargaining  agreements  commonly  in‐
clude such features as no‐strike clauses, management rights 
clauses,  and  a  grievance  procedure,  all  of  which  are  a  win‐
win  for  both  labor  and  management.  Third,  the  majority’s 
hypothesis  is  flatly  inconsistent  with  the  Supreme  Court’s 
reasoning  in  Beck  and  Abood,  among  other  cases  that  recog‐
nized  the  tangible  value  of  the  services  that  nonmembers 
and objectors receive as a result of the duty of fair represen‐
tation.  Finally,  even  if  there  were  anything  to  the  point,  it 
would  apply  at  most  to  the  collective  bargaining  portion  of 
the  union’s  duties,  not  to  the  administration  of  the  contract 
and  the  costly  grievance  procedures.  For  all  these  reasons, 
the majority cannot avoid the confiscatory regime it has en‐
dorsed  by  pointing  to  a  certified  union’s  right  to  represent 
the workers. 
   None of this would be a problem if unions were permit‐
ted to deny services to nonmembers, but they are not, and I 
am  not  sure  they  would  want  to  be.  (That,  however,  is  a 
question for another institution and another day.) Unless or 
No. 13‐1264                                                        59 

until  that  aspect  of  our  labor  law  is  changed  by  Congress, 
the  only  constitutional  path  is  to  permit  unions  to  charge 
fees to nonmembers that cover only the limited, mandatory 
representational  services  that  the  nonmembers  receive.  The 
majority has forbidden this, and has thus sanctioned the con‐
fiscation  of  one  private  party’s  resources  for  the  benefit  of 
another private party. I cannot sign on to that result. 
                                   IV 
    As  I  have  explained,  I  do  not  agree  with  the  majority’s 
decision  to  define  the  term  “member”  for  purposes  of  sec‐
tion  14(b)  to  include  both  members  and  nonmembers.  The 
Supreme  Court’s  decisions  in  Retail  Clerks  and  Beck,  as  well 
as its decisions in Phillips and Brown, point us in the right di‐
rection.  Under  them,  the  proper  accommodation  between 
state authority to adopt a “right‐to‐work” approach and the 
national labor laws is one under which the states may insist 
that no employee be required to become a member of a un‐
ion, but at the same time, nonmembers must pay for the ser‐
vices that the unions are required by law to render to them. 
Supreme Court precedent, Board precedent, and the legisla‐
tive history of the statute all support this approach. And if it 
is wrong and the majority is correct, we have a constitutional 
problem  on our  hands. In our country, the state  is not  enti‐
tled  to  force  private  organizations  or  persons  to  render  un‐
compensated  services  to  others.  The  Takings  Clause,  which 
applies  to  the  states,  says  as  much.  Principles  of  constitu‐
tional avoidance therefore support the ruling that I advocate. 
If Congress wants to amend the federal labor laws to permit 
unions to serve only those who pay their dues, I assume that 
it could do so. But that is not the legal regime we have today. 
   For all these reasons, I respectfully dissent.